EXECUTION VERSION



CANADIAN TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT


made by


COLUMBIA-MBF INC.,


in favor of


DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent
Dated as of August 28, 2020








--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
SECTION 1. DEFINED TERMS
2
1.1 Definitions
2
1.2 Other Definitional Provisions
10
SECTION 2. GUARANTEE
10
2.1 Guarantee.
11
2.2 Right of Contribution
11
2.3 No Subrogation
12
2.4 Amendments, etc. with respect to the Obligations
12
2.5 Guarantee Absolute and Unconditional
13
2.6 Reinstatement
14
2.7 Payments
14
SECTION 3. GRANT OF SECURITY INTEREST
14
3.1 Grant
14
3.2 Pledged Collateral
15
3.3 Certain Limited Exceptions
15
3.4 Intercreditor Relations
18
3.5 Attachment of Liens
19
SECTION 4. REPRESENTATIONS AND WARRANTIES
19
4.1 Representations and Warranties of Each Guarantor
19
4.2 Representations and Warranties of Each Grantor
20
4.3 Representations and Warranties of Each Pledgor
22
SECTION 5. COVENANTS
23
5.1 Covenants of Each Guarantor
23
5.2 Covenants of Each Grantor
23
5.3 Covenants of Each Pledgor
26
SECTION 6. REMEDIAL PROVISIONS
28
6.1 Certain Matters Relating to Accounts
28
6.2 Communications with Obligors; Grantors Remain Liable
29
6.3 Pledged Stock
30
6.4 Proceeds to be Turned Over to the Collateral Agent
31
6.5 Application of Proceeds
31
6.6 PPSA and Other Remedies
31
6.7 Registration/Qualification Rights
32
6.8 Waiver; Deficiency
33
6.9 License
33
SECTION 7. THE COLLATERAL AGENT
33
7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc
33






--------------------------------------------------------------------------------

Page
7.2 Duty of Collateral Agent
35
7.3 Financing Statements
35
7.4 Authority of Collateral Agent
35
7.5 Right of Inspection
36
SECTION 8. NON-LENDER SECURED PARTIES
36
8.1 Rights to Collateral
36
8.2 Appointment of Agent
37
8.3 Waiver of Claims
37
8.4 Bank Products Providers; Hedging Providers; Management Credit Providers
38
SECTION 9. MISCELLANEOUS
38
9.1 Amendments in Writing
38
9.2 Notices
38
9.3 No Waiver by Course of Conduct; Cumulative Remedies
38
9.4 Enforcement Expenses; Indemnification
39
9.5 Successors and Assigns
39
9.6 Set-Off
39
9.7 Counterparts
40
9.8 Severability
40
9.9 Section Headings
40
9.10 Integration
40
9.11 GOVERNING LAW
40
9.12 Submission to Jurisdiction; Waivers
40
9.13 Acknowledgments
41
9.14 WAIVER OF JURY TRIAL
41
9.15 Additional Granting Parties
41
9.16 Releases
42
9.17 Judgment
43
9.18 Copy of Agreement
43
9.19 Amalgamation
43






SCHEDULES
1 Notice Addresses of Granting Parties
2 Pledged Securities
3 Perfection Matters
4 Location of Jurisdiction of Organization, Etc.
5 Intellectual Property
6 [Reserved]
7 Commercial Tort Claims





--------------------------------------------------------------------------------



ANNEX
1 Acknowledgement and Consent of Issuers who are not Granting Parties
2 Assumption Agreement
3 Supplemental Agreement












--------------------------------------------------------------------------------



CANADIAN TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT
CANADIAN TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 26,
2020, made by COLUMBIA-MBF INC., a corporation formed by amalgamation under the
laws of Canada (the “Initial Granting Party”), and certain Subsidiaries of the
ATKORE INTERNATIONAL, INC., a Delaware corporation (the “Borrower”) from time to
time party hereto, in favor of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral
agent (in such capacity, the “Collateral Agent”) and administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (collectively, the “Lenders”; individually, a “Lender”) from time
to time parties to the Credit Agreement described below.
W I T N E S E T H:
WHEREAS, pursuant to that certain Amended and Restated First Lien Credit
Agreement, dated as of December 22, 2016, as amended by a First Amendment dated
as of February 2, 2018 (as further amended, amended and restated, waived,
supplemented or otherwise modified from time to time, together with any
agreement extending the maturity of, or restructuring, refunding, refinancing or
increasing the Indebtedness under such agreement or successor agreements, the
“Credit Agreement”), among the Borrower, the Collateral Agent, the
Administrative Agent, and the other parties party thereto, the Lenders have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;
WHEREAS, the Initial Granting Party and the Borrower are members of an
affiliated group of companies that includes the other Granting Parties from time
to time party hereto (as defined below);
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
have and will continue to be used in part to enable the Borrower to make
valuable transfers to one or more of the other Granting Parties in connection
with the operation of their respective businesses;
WHEREAS, the Borrower, the Initial Granting Party and the other Granting Parties
are engaged in related businesses, and each such Granting Party will derive
substantial direct and indirect benefit from the making of the extensions of
credit under the Credit Agreement;
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of the date hereof (as amended, amended and restated, waived supplemented or
otherwise modified from time to time, together with any agreement extending the
maturity of, or restructuring, refunding, refinancing or increasing the
Indebtedness under such agreement or successor agreement, the “ABL Credit
Agreement”), among the Borrower, the Subsidiary Borrowers (as defined therein)
party thereto (collectively with the Borrower, the “ABL Borrowers”), the banks
and other financial institutions lenders thereunder (collectively, the “ABL
Lenders”), Wells Fargo Bank, National Association, as administrative agent and
collateral agent (in such capacity, the “ABL Agent”) and the other parties party
thereto, the ABL Lenders have severally agreed to make extensions of credit to
the ABL Borrowers upon the terms and subject to the conditions set forth
therein;
WHEREAS, pursuant to that certain Canadian Guarantee and Collateral Agreement,
dated as of the date hereof (as amended, amended and restated, waived,
supplemented or otherwise modified from time to time, the “ABL Guarantee and
Collateral Agreement”), among the Initial Granting Party and certain other
Subsidiaries of the Borrower and the ABL Agent, the Initial Granting Party and
such Subsidiaries have granted a first priority Lien to the ABL Agent for the
benefit of the holders of ABL Obligations (as defined herein) on the ABL
Priority Collateral (as defined herein) and a second priority





--------------------------------------------------------------------------------



Lien for the benefit of the holders of the ABL Obligations on the Term Loan
Priority Collateral (as defined herein) (subject in each case to Permitted Liens
(as defined in the ABL Credit Agreement)); and
WHEREAS, the ABL Agent and the Collateral Agent are party to an Intercreditor
Agreement, acknowledged by ATKORE INTERNATIONAL HOLDINGS INC., a Delaware
corporation (“Holdings”), the Borrower and certain of their subsidiaries, dated
as of December 22, 2010 (as amended, amended and restated, waived, supplemented
or otherwise modified from time to time through and including the date hereof
(subject to Section 9.1 hereof), the “Base Intercreditor Agreement”).
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Granting Party hereby agrees with the Administrative Agent and
the Collateral Agent, for the benefit of the Secured Parties (as defined below),
as follows:
SECTION 1.DEFINED TERMS
a.Definitions
.
(1)Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms that are defined in the PPSA (as in effect on the date
hereof) are used herein as so defined: Certificated Security, Consumer Goods,
Chattel Paper, Document of Title, Equipment, Financial Assets, Goods,
Intangibles, Investment Property, Money, Proceeds, Securities Accounts and
Security Entitlements.
(2)The following terms shall have the following meanings:
“ABL Agent”: as defined in the recitals hereto.
“ABL Borrowers”: as defined in the recitals hereto.
“ABL Credit Agreement”: as defined in the recitals hereto.
“ABL Guarantee and Collateral Agreement”: as defined in the recitals hereto.
“ABL Lenders”: as defined in the recitals hereto.
“ABL Priority Collateral”: as defined in the Base Intercreditor Agreement.
“Accounts”: all accounts (as defined in the PPSA) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor.
“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered.
“Additional Agent”: as defined in the Base Intercreditor Agreement.
“Additional Collateral Documents”: as defined in the Base Intercreditor
Agreement.
-2-



--------------------------------------------------------------------------------



“Additional Credit Facilities”: as defined in the Base Intercreditor Agreement.
“Additional Obligations”: as defined in the Base Intercreditor Agreement.
“Adjusted Net Worth”: of any Guarantor at any time, shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Loan Document, or
pursuant to its guarantee with respect to any Indebtedness then outstanding
under the ABL Credit Agreement or any Assumed Indebtedness) on such date.
“Administrative Agent”: as defined in the preamble hereto.
“Agreement”: this Canadian Term Loan Guarantee and Collateral Agreement, as the
same may be amended, restated, supplemented, waived or otherwise modified from
time to time.
“Applicable Law”: as defined in Section 9.8 hereto.
“Asset Sales Proceeds Account”: one or more Deposit Accounts or Securities
Accounts holding only the proceeds of any sale or disposition of any Term Loan
Priority Collateral and the proceeds or investment thereof.
“Bank Products Provider”: shall mean any Person that has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents, as designated by the
Borrower in accordance with Section 8.4 hereof (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Provider with respect to more than one Credit Facility).
“Bankruptcy Case”: (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings or any of its Subsidiaries making a general assignment for
the benefit of its creditors; or (ii) there being commenced against Holdings or
any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.
“Base Intercreditor Agreement”: as defined in the recitals hereto.
“Borrower”: as defined in the preamble hereto.
“Borrower Obligations”: the collective reference to all obligations and
liabilities of the Borrower in respect of the unpaid principal of and interest
on (including, without limitation, interest and fees accruing after the maturity
of the Loans and interest and fees accruing after (or that would accrue but for)
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding) the Loans, and all other obligations and liabilities of the Borrower
to the
-3-



--------------------------------------------------------------------------------



Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, the Loans, the other Loan
Documents, any Hedging Agreement entered into with any Hedging Provider, any
Bank Products Agreement entered into with any Bank Products Provider (provided,
however, that the definition of “Borrower Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Granting
Party to support, as applicable) any Excluded Swap Obligations of the Borrower
or any other Loan Party for purposes of determining any obligations of any
Guarantor or other Granting Party), any Guarantee Obligation of Holdings or any
of its Subsidiaries as to which any Secured Party is a beneficiary (including
any Management Guarantee entered into with any Management Credit Provider) or
any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, reimbursement obligations,
amounts payable in connection with any such Bank Products Agreement or a
termination of any transaction entered into pursuant to any such Hedging
Agreement, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all reasonable fees, expenses and disbursements of counsel to the
Administrative Agent or any other Secured Party that are required to be paid by
the Borrower pursuant to the terms of the Credit Agreement or any other Loan
Document).
“CIPO”: the Canadian Intellectual Property Office.
“Closing Date”: means the effective date of this Agreement.
“Collateral”: as defined in Section 3; provided that, for purposes of Subsection
6.5, Section 8 and Subsection 9.16(b), “Collateral” shall have the meaning
assigned to such term in the Credit Agreement.
“Collateral Account Bank”: a bank which at all times is a Collateral Agent or a
Lender or an affiliate thereof as selected by the relevant Grantor and consented
to in writing by the Collateral Agent (such consent not to be unreasonably
withheld or delayed).
“Collateral Agent”: as defined in the preamble hereto.
“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.
“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $7,500,000.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute thereto.
“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof, to which such Grantor is a
party or under which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, supplemented, waived or otherwise
modified, including, without limitation, (i) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (ii) all rights of such Grantor
-4-



--------------------------------------------------------------------------------



to damages arising thereunder and (iii) all rights of such Grantor to perform
and to exercise all remedies thereunder.
“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Copyright Licenses”: with respect to any Grantor, all Canadian written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Canadian copyright of such Grantor, other than agreements with
any Person who is an Affiliate or a Subsidiary of the Borrower or such Grantor,
including, without limitation, any material license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.
“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all Canadian copyrights, whether or not the underlying
works of authorship have been published or registered, all Canadian copyright
registrations and copyright applications, including, without limitation, any
copyright registrations and copyright applications listed on Schedule 5 hereto,
and (i) all renewals thereof, (ii) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof and (iii) the
right to sue or otherwise recover for past, present and future infringements and
misappropriations thereof.
“Credit Agreement”: has the meaning provided in the recitals hereto.
“Credit Facility”: the Credit Agreement, the ABL Credit Agreement (as defined in
the Base Intercreditor Agreement) or any Additional Credit Facility, as
applicable.
“CSRA Registrations”: as defined in Section 4.2.1.
“DDAs”: as defined in the ABL Credit Agreement.
“Deposit Account”: with respect to any Grantor, (i) all deposit, demand, time,
savings, passbook or other Accounts with a bank, credit union, trust company or
similar financial institution and all Accounts and sub-Accounts relating to any
of the foregoing Accounts now or hereafter held in the name of any Grantor and
(ii) all cash, funds, money, checks, notes and Instruments from time to time on
deposit in any of the Accounts or sub-Accounts described in clause (i) of this
definition.
“Designs”: with respect to any Grantor, designs and design applications,
including (i) the design and design applications listed on Schedule 5, (ii) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iv) the right to sue for past, present, and future infringements
thereof, and (v) all of each Grantor’s rights corresponding thereto throughout
the world.
“Discharge of ABL Obligations”: as defined in the Base Intercreditor Agreement.
“Excluded Assets”: as defined in Section 3.3.
-5-



--------------------------------------------------------------------------------



“Excluded Swap Obligation”: with respect to any Guarantor, any obligation (a
“Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).
“Fixtures”: any trade fixtures, other fixtures and storage facilities (wherever
located), and all additions and accessories thereto and replacements therefor.
“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
designs, trade secrets, trade secret licenses, trademarks, trademark
applications, trade names, trademark licenses, technology, know-how and
processes or any other intellectual property governed by or arising or existing
under, pursuant to or by virtue of the laws of any jurisdiction other than
Canada or any province or territory thereof.
“General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.
“Granting Parties”: the Initial Granting Party and any other Subsidiary of the
Borrower that becomes a party hereto from time to time after the date hereof.
“Grantor”: the Initial Granting Party and any other Subsidiary of the Borrower
that becomes a party hereto from time to time after the date hereof.
“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Obligations guaranteed by such Guarantor pursuant to Section 2 and
(ii) all obligations and liabilities of such Guarantor that may arise under or
in connection with this Agreement or any other Loan Document to which such
Guarantor is a party, any Hedging Agreement entered into with any Hedging
Provider, any Bank Products Agreement entered into with any Bank Products
Provider (provided, however, that the definition of “Guarantor Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Granting Party to support, as applicable) any Excluded Swap
Obligations of a Borrower or any other Loan Party for purposes of determining
any obligations of any Guarantor or other Granting Party), any Guarantee
Obligation of Holdings or any of its Subsidiaries as to which any Secured Party
is a beneficiary (including any Management Guarantee entered into with any
Management Credit Provider) or any other document made, delivered or given in
connection therewith of such Guarantor, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable fees and
disbursements of counsel to the Administrative Agent, to the Other
Representatives or to the Lenders that are required to be paid by such Guarantor
pursuant to the terms of this Agreement or any other Loan Document and interest
and fees accruing after (or would accrue but for) the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Guarantor, whether or not a claim for post-filing
or post-petition interest or fees is allowed in such proceeding).
“Guarantors”: the collective reference to each Granting Party.
“Hedging Provider”: any Person that has entered into a Hedging Agreement with a
Grantor with the obligations of such Grantor thereunder being secured by one or
more Loan Documents, as designated
-6-



--------------------------------------------------------------------------------



by the Borrower in accordance with Section 8.4 hereof (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Provider
with respect to more than one Credit Facility).
“Holdings”: as defined in the recitals hereto.
“Instruments”: has the meaning specified in the PPSA, but excluding the Pledged
Securities.
“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Designs, Patents, Patent
Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and Trademark
Licenses.
“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $7,500,000 evidencing loans made by such Grantor
to Holdings, the Borrower or any of its Restricted Subsidiaries.
“Intercreditor Agreements”: (i) the Base Intercreditor Agreement, (ii)
[reserved] and (iii) any Other Intercreditor Agreement that may be entered into
in the future by the Collateral Agent and one or more Additional Agents and
acknowledged by the Borrower and the other Granting Parties (each as amended,
amended and restated, waived, supplemented or otherwise modified from time to
time (subject to Subsection 9.1)) (upon and during the effectiveness thereof).
“Inventory”: with respect to any Grantor, all inventory (as defined in the PPSA)
of such Grantor, including, without limitation, all Inventory (as defined in the
Credit Agreement) of such Grantor.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in the PPSA (other than any Capital Stock of any Foreign
Subsidiary in excess of 65% of any series of such stock and other than any
Capital Stock excluded from the definition of “Pledged Stock”) and (ii) whether
or not constituting “investment property” as so defined, all Pledged Securities.
“Issuers”: the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by Subsection 8.2 of
the Credit Agreement).
“Lender”: as defined in the preamble hereto.
“Management Credit Provider”: shall mean any Person who is a beneficiary of a
Management Guarantee, as designated by the Borrower in accordance with Section
8.4 hereof (provided that no Person shall, with respect to any Management
Guarantee, be at any time a Management Credit Provider with respect to more than
one Credit Facility).
“Non-Lender Secured Parties”: the collective reference to all Bank Products
Providers, Hedging Providers and Management Credit Providers and their
respective successors, assigns and transferees.
“Obligations”: the Guarantor Obligations.
“Patent Licenses”: with respect to any Grantor, all Canadian written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Canadian patent, patent application, or patentable invention
other than agreements with any Person who is an Affiliate or a Subsidiary of the
Borrower or such Grantor, including, without limitation, the material license
agreements
-7-



--------------------------------------------------------------------------------



listed on Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.
“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all Canadian patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in Canada and all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon, and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto.
“Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.
“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.
“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.
“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock listed
on Schedule 2 as held by such Pledgor, together with any other shares of Capital
Stock required to be pledged by such Pledgor pursuant to Subsection 7.9 of the
Credit Agreement, as well as any other shares, stock certificates, options or
rights of any nature whatsoever in respect of the Capital Stock of any Issuer
that may be issued or granted to, or held by, such Pledgor while this Agreement
is in effect, in each case unless and until such time as the respective pledge
of such Capital Stock under this Agreement is released in accordance with the
terms hereof and of the Credit Agreement (provided that in no event shall there
be pledged, nor shall any Pledgor be required to pledge, directly or indirectly,
(i) more than 65% of any series of the outstanding Capital Stock (including for
these purposes any investment deemed to be Capital Stock for U.S. tax purposes)
of any Foreign Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a
Foreign Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any
Pledgor as a nominee or in a similar capacity, (iv) any Capital Stock of any
Excluded Subsidiary (other than, but without limiting clause (i) above, a
Subsidiary described in clause (d) of the definition thereof) and (v) without
duplication, any Excluded Assets).
“Pledgor”: each Granting Party (with respect to Pledged Securities held by such
Granting Party and all other Pledged Collateral of such Granting Party).
“PPSA”: the Personal Property Security Act (Ontario), including the regulations
thereto; provided, that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction in Canada other than the Province of
Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation (including the Civil Code of Quebec) in effect from time
to time
-8-



--------------------------------------------------------------------------------



in such other jurisdiction in Canada for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection or priority.
“Proceeds”: all “proceeds” as such term is defined in the PPSA on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.
“Restrictive Agreements”: as defined in Subsection 3.3(a).
“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders, (iii) the
Non-Lender Secured Parties and (iv) their respective successors and assigns and
their permitted transferees and endorsees.
“Security Collateral”: with respect to any Granting Party, means, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such Granting
Party.
“Specified Asset”: as defined in Subsection 4.2.2 hereof.
“STA”: means collectively, the Securities Transfer Act (Ontario) and comparable
securities transfer legislation in effect in any other jurisdiction, as such
legislation may be amended, consolidated or replaced from time to time.
“Supporting Obligations”: means supporting obligations, and includes letters of
credit and guaranties issued in support of Accounts, Chattel Paper, Documents of
Title, Intangibles, Instruments or Investment Property.
“Term Loan Priority Collateral”: the “Note Priority Collateral” as defined in
the Base Intercreditor Agreement.
“Trade Secret Licenses”: with respect to any Grantor, all Canadian written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any Canadian trade secrets, including, without limitation,
know how, processes, formulae, compositions, designs, and confidential business
and technical information, and all rights of any kind whatsoever accruing
thereunder or pertaining thereto, other than agreements with any Person who is
an Affiliate or a Subsidiary of the Borrower or such Grantor, subject, in each
case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.
“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all Canadian trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.
“Trademark Licenses”: with respect to any Grantor, all Canadian written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any Canadian trademarks, service marks, trade names, trade dress or
other indicia of trade origin or business identifiers, other than agreements
with any Person who is an Affiliate or a Subsidiary of the Borrower or such
Grantor,
-9-



--------------------------------------------------------------------------------



including, without limitation, the material license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.
“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all Canadian trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations, and any renewals thereof, including, without limitation, each
registration and application identified in Schedule 5 hereto, and including,
without limitation, (i) the right to sue or otherwise recover for any and all
past, present and future infringements or dilutions thereof, (ii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past or
future infringements thereof), and (iii) all other rights corresponding thereto
and all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto in Canada, together in each case with the goodwill of the
business connected with the use of, and symbolized by, each such trademark,
service mark, trade name, trade dress or other indicia of trade origin or
business identifiers.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles with a vehicle identification number or otherwise
constituting “serial number goods” or “serial numbered goods” for the purposes
of the applicable PPSA and all tires and other appurtenances to any of the
foregoing.
“$”: means the lawful money of the United States of America.
b.Other Definitional Provisions
.
(1)The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Annex references are to this Agreement unless otherwise specified. The words
“include,” “includes,” and “including” shall be deemed to be followed by the
phrase “without limitation.”
(2)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(3)Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Granting Party shall refer to such Granting Party’s Collateral, Pledged
Collateral or Security Collateral or the relevant part thereof.
(4)All references in this Agreement to any of the property described in the
definition of the term “Collateral” or “Pledged Collateral,” or to any Proceeds
thereof, shall be deemed to be references thereto only to the extent the same
constitute Collateral or Pledged Collateral, respectively.
(5)Notwithstanding anything to the contrary herein or in any Loan Document, no
Subsidiary that is a party to the ABL Guarantee and Collateral Agreement (or
otherwise is a borrower or
-10-



--------------------------------------------------------------------------------



guarantor under the ABL Credit Agreement) shall be an Excluded Subsidiary under
and as defined in the Credit Agreement. For the avoidance of doubt, the Initial
Granting Party and each Guarantor that becomes a party to this Agreement shall
be a Subsidiary Guarantor under and as defined in the Credit Agreement unless
and until such time as such Guarantor is released from Guarantee in accordance
with the Credit Agreement; provided, however, that no such Guarantor may be
released on the basis that it is an Excluded Subsidiary, if such Guarantor is a
party to the ABL Guarantee and Collateral Agreement (or otherwise is a borrower
or guarantor under the ABL Credit Agreement).
(6)Notwithstanding the limitations or exceptions set forth in the Credit
Agreement with respect to the granting or perfection of security interests and
delivery of security documents, each Granting Party agrees to grant the security
and take the actions contemplated by this Agreement. To the extent that any
Granting Party takes any action to grant or perfect a security interest in favor
of the ABL Agent, such Granting Party shall concurrently therewith takes such
action in favor of the Collateral Agent.
SECTION 2.GUARANTEE
a.Guarantee.
(1)Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by the Borrower
when due and payable (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations provided, however, that nothing herein or
in the definition of “Borrower Obligations” shall create any guarantee by any
Guarantor of (or grant of security interest by any Granting Party to support, as
applicable) any Excluded Swap Obligations of a Loan Party for purposes of
determining any obligations of such Guarantor (or Granting Party) hereunder owed
to the applicable Secured Parties.
(2)Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable laws relating to
the insolvency of debtors.
(3)Each Guarantor agrees that the Borrower Obligations guaranteed by it
hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.
(4)The guarantee contained in this Section 2 shall remain in full force and
effect until the earlier to occur of (i) the first date on which all the Loans,
all other Borrower Obligations then due and owing, and the obligations of each
Guarantor under the guarantee contained in this Section 2 then due and owing
shall have been satisfied by payment in full in cash and the Commitments shall
be terminated, notwithstanding that from time to time during the term of the
Credit Agreement the Borrower may be free from any Borrower Obligations, (ii) as
to any Guarantor, the sale or other disposition of all of the Capital Stock of
such Guarantor (other than to Holdings, the Borrower or a Subsidiary Guarantor),
or, in the case of any Subsidiary Guarantor, any other transaction or occurrence
as a result of which such
-11-



--------------------------------------------------------------------------------



Guarantor ceases to be a Restricted Subsidiary of the Borrower, in each case
that is permitted under the Credit Agreement or (iii) as to any Guarantor, such
Guarantor becoming an Excluded Subsidiary.
(5)No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations of the Borrower
guaranteed by it hereunder up to the maximum liability of such Guarantor
hereunder until the earlier to occur of (i) the first date on which all the
Loans, and all other Borrower Obligations then due and owing, are paid in full
in cash and the Commitments are terminated, (ii) the sale or other disposition
of all of the Capital Stock of such Guarantor (other than to Holdings, the
Borrower or a Subsidiary Guarantor), or, if such Guarantor is a Subsidiary
Guarantor, any other transaction or occurrence as a result of which such
Guarantor ceases to be a Restricted Subsidiary of the Borrower, in each case
that is permitted under the Credit Agreement or (iii) such Guarantor becoming an
Excluded Subsidiary.
b.Right of Contribution
. Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share (based, to the maximum extent permitted
by law, on the respective Adjusted Net Worths of the Guarantors on the date the
respective payment is made) of any payment made hereunder, such Guarantor shall
be entitled to seek and receive contribution from and against any other
Guarantor hereunder that has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Subsection 2.3. The provisions of this Subsection 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the other Secured Parties, and each Guarantor shall
remain liable to the Administrative Agent and the other Secured Parties for the
full amount guaranteed by such Guarantor hereunder.
c.No Subrogation
. Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by the Administrative Agent or any other
Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any other Secured Party against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any other Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Administrative Agent and the other Secured Parties by the
Borrower on account of the Borrower Obligations are paid in full in cash and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full in cash or any of the Commitments
shall remain in effect, such amount shall be held by such Guarantor in trust for
the Administrative Agent and the other Secured Parties,
-12-



--------------------------------------------------------------------------------



segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be held as collateral security for all of
the Borrower Obligations (whether matured or unmatured) guaranteed by such
Guarantor and/or then or at any time thereafter may be applied against any
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
d.Amendments, etc. with respect to the Obligations
. To the maximum extent permitted by law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent or the Administrative Agent (or the Required Lenders or the applicable
Lenders(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released. None of the Collateral Agent, the Administrative Agent
and each other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for any of the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law.
e.Guarantee Absolute and Unconditional
. Each Guarantor waives, to the maximum extent permitted by applicable law, any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Collateral Agent,
the Administrative Agent or any other Secured Party upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2;
each of the Borrower Obligations, and any obligation contained therein, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Collateral Agent, the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives, to the maximum extent permitted by applicable
law, diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the other Guarantors with
respect to any of the Borrower Obligations. Each Guarantor understands and
agrees, to the extent permitted by law, that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and not of collection. Each Guarantor hereby waives, to the
maximum extent permitted by applicable law, any and all defenses (other than any
claim against a Secured Party alleging breach of a contractual provision of any
of the Loan Documents) that it may have arising out of or in connection with any
and all of the following: (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower
-13-



--------------------------------------------------------------------------------



Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Collateral Agent, the Administrative Agent or any other Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by the Borrower
against the Collateral Agent, the Administrative Agent or any other Secured
Party, (c) any change in the time, place, manner or place of payment, amendment,
or waiver or increase in any of the Obligations, (d) any exchange, taking, or
release of Security Collateral, (e) any change in the structure or existence of
the Borrower, (f) any application of Security Collateral to any of the
Obligations, (g) any law, regulation or order of any jurisdiction, or any other
event, affecting any term of any Obligation or the rights of the Collateral
Agent, the Administrative Agent or any other Secured Party with respect thereto,
including, without limitation: (i) the application of any such law, regulation,
decree or order, including any prior approval, which would prevent the exchange
of any currency (other than Dollars) for Dollars or the remittance of funds
outside of such jurisdiction or the unavailability of Dollars in any legal
exchange market in such jurisdiction in accordance with normal commercial
practice, (ii) a declaration of banking moratorium or any suspension of payments
by banks in such jurisdiction or the imposition by such jurisdiction or any
Governmental Authority thereof of any moratorium on, the required rescheduling
or restructuring of, or required approval of payments on, any indebtedness in
such jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives the Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (iv) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (i), (ii) or (iii) above (in each of the cases contemplated
in clauses (i) through (iv) above, to the extent occurring or existing on or at
any time after the date of this Agreement), or (h) any other circumstance
whatsoever (other than payment in full in cash of the Borrower Obligations
guaranteed by it hereunder) (with or without notice to or knowledge of the
Borrower or such Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Collateral Agent, the Administrative Agent and any other Secured Party may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations guaranteed by such Guarantor hereunder or any right
of offset with respect thereto, and any failure by the Collateral Agent, the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent, the Administrative Agent or any other
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
f.Reinstatement
. The guarantee of any Guarantor contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations guaranteed by such
Guarantor hereunder is rescinded or must otherwise be restored or returned by
the Collateral Agent, the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or
-14-



--------------------------------------------------------------------------------



upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
g.Payments
. Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim, in Dollars (or in the case
of any amount required to be paid in any other currency pursuant to the
requirements of the Credit Agreement or other agreement relating to the
respective Obligations, such other currency), at the Administrative Agent’s
office specified in Subsection 11.2 of the Credit Agreement or such other
address as may be designated in writing by the Administrative Agent to such
Guarantor from time to time in accordance with Subsection 11.2 of the Credit
Agreement.
SECTION 3.GRANT OF SECURITY INTEREST
a.Grant
. Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the Collateral of such Grantor,
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations (provided, however, that nothing herein or in the definition of
“Obligations” shall grant any security interest to secure any obligations or
liabilities of a Loan Party under or in connection with any Excluded Swap
Obligations for purposes of determining any obligations of a Grantor hereunder)
of such Grantor. The term “Collateral,” as to any Grantor, means all of the
Grantor’s property and undertaking, including, without limitation, the following
property (wherever located) now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, except as provided in Subsection 3.3:
(1)all Accounts;
(2)all Money (including all cash);
(3)all Cash Equivalents;
(4)all Chattel Paper;
(5)all Contracts;
(6)all Deposit Accounts (including DDAs), all of such Grantor’s Financial Assets
credited to such Deposit Accounts and all Security Entitlements in respect
thereof;
(7)all Documents of Title;
(8)all Equipment;
(9)all Intangibles;
(10)all Instruments;
-15-



--------------------------------------------------------------------------------



(11)all Intellectual Property;
(12)all Inventory;
(13)all Investment Property;
(14)[reserved];
(15)all Fixtures;
(16)all Commercial Tort Claims constituting Commercial Tort Actions described in
Schedule 7 (together with any Commercial Tort Actions subject to a further
writing provided in accordance with Subsection 5.2.12);
(17)all books and records pertaining to any of the foregoing;
(18)the Collateral Proceeds Account; and
(19)to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all Supporting Obligations and all collateral security
and guarantees given by any Person with respect to any of the foregoing;
provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any property or assets specifically excluded from Pledged
Collateral (including any Capital Stock of any Foreign Subsidiary in excess of
65% of any series of such stock) unless such assets constitute “Collateral”
under the ABL Collateral and Guarantee Agreement.
b.Pledged Collateral
. Each Granting Party that is a Pledgor, hereby grants to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in all of the
Pledged Collateral of such Pledgor now owned or at any time hereafter acquired
by such Pledgor, and any Proceeds thereof, as collateral security for the prompt
and complete performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Pledgor, except as
provided in Subsection 3.3.
c.Certain Limited Exceptions
. No security interest is or will be granted pursuant to this Agreement or any
other Security Document in any right, title or interest of any Granting Party
under or in, and “Collateral” and “Pledged Collateral” shall not include the
following (subject to the last sentence of this Section 3.3, collectively, the
“Excluded Assets”):
(1)any Instruments, Contracts, Chattel Paper, Intangibles, Copyright Licenses,
Patent Licenses, Trademark Licenses, Trade Secret Licenses or other contracts or
agreements with or issued by Persons other than Holdings, a Subsidiary of
Holdings or an Affiliate thereof, (collectively, “Restrictive Agreements”) that
would otherwise be included in the Security Collateral (and such Restrictive
Agreements shall not be deemed to constitute a part of the Security Collateral)
for so long as, and to the extent that, the granting of such a security interest
pursuant hereto would result in a breach,
-16-



--------------------------------------------------------------------------------



default or termination of such Restrictive Agreements (in each case, except to
the extent that, pursuant to the PPSA or other applicable law, the granting of
security interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);
(2)any Equipment or other property that would otherwise be included in the
Security Collateral (and such Equipment or other property shall not be deemed to
constitute a part of the Security Collateral) if such Equipment or other
property (x) is subject to a Lien described in clause (h) (with respect to
Purchase Money Obligations or Capitalized Lease Obligations) or (o) (with
respect to such Liens described in such clause (h)) of the definition of
“Permitted Liens” in the Credit Agreement (or any corresponding provision of the
ABL Credit Agreement or any Additional Credit Facility; provided that such
provision (other than any as in effect on the date hereof) is not materially
less favorable to the Lenders than the corresponding provision in the Credit
Agreement (as reasonably determined in writing by the Borrower and notified in
writing to the Collateral Agent) (but in each case only for so long as such
Liens are in place)) or (y) is subject to any Lien in respect of Hedging
Obligations permitted by Subsection 8.6 of the Credit Agreement as a “Permitted
Lien” pursuant to clause (h) of the definition thereof in the Credit Agreement
(or any corresponding provision of the ABL Credit Agreement or any Additional
Credit Facility; provided that such provision (other than any as in effect on
the date hereof) is not materially less favorable to the Lenders than the
corresponding provision in the Credit Agreement (as reasonably determined in
writing by the Borrower and notified in writing to the Collateral Agent) (but in
each case only for so long as such Liens are in place)), and, in the case of
such other property, such other property consists solely of (i) cash, Cash
Equivalents, Temporary Cash Investments or Investment Grade Securities, together
with proceeds, dividends and distributions in respect thereof, (ii) any assets
relating to such assets, proceeds, dividends or distributions, or to such
Hedging Obligations, and/or (iii) any other assets consisting of, relating to or
arising under or in connection with (1) any Hedging Obligations or (2) any other
agreements, instruments or documents related to any such Hedging Obligations or
to any of the assets referred to in any of subclauses (i) through (iii) of this
subclause (y);
(3)any property that would otherwise be included in the Security Collateral (and
such property shall not be deemed to constitute a part of the Security
Collateral) if such property (x) has been sold or otherwise transferred in
connection with a Special Purpose Financing (as defined in the Credit
Agreement), or (y) constitutes the proceeds or products of any property that has
been sold or otherwise transferred pursuant to such Special Purpose Financing
(other than any payments received by any Granting Party in payment for the sale
and transfer of such property in such Special Purpose Financing) or (z) is
subject to any Liens securing Indebtedness incurred in compliance with Section
8.1(b)(ix) of the Credit Agreement or permitted by Section 8.6 of the Credit
Agreement as “Permitted Liens” permitted pursuant to clause (r) of the
definition of such term (or any corresponding provisions of the ABL Credit
Agreement or any Additional Credit Facility; provided that such provisions
(other than any as in effect on the date hereof) are not materially less
favorable to the Lenders than the corresponding provision in the Credit
Agreement (as reasonably determined in writing by the Borrower and notified in
writing to the Collateral Agent)).
(4)any property (and/or related rights and/or assets) that would otherwise be
included in the Security Collateral (and such property (and/or related rights
and/or assets) shall not be deemed to constitute a part of the Security
Collateral) if such property (A) has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction (as defined in the definition
of “Exempt
-17-



--------------------------------------------------------------------------------



Sale and Leaseback Transaction” in the Credit Agreement) permitted under clause
(x) or (xviii) of the definition of “Asset Disposition” in the Credit Agreement
or under Section 8.4 of the Credit Agreement (or any corresponding provision of
the ABL Credit Agreement or any Additional Credit Facility; provided that such
provision (other than any as in effect on the date hereof) is not materially
less favorable to the Lenders than the corresponding provision in the Credit
Agreement (as reasonably determined in writing by the Borrower and notified in
writing to the Collateral Agent)), or (B) is subject to any Liens permitted
under Subsection 8.6 of the Credit Agreement (or any corresponding provision of
the ABL Credit Facility or any Additional Credit Facility; provided that such
provision (other than any as in effect on the date hereof) is not materially
less favorable to the Lenders than the corresponding provision in the Credit
Agreement in any material respect (as reasonably determined in writing by the
Borrower and notified in writing to the Collateral Agent)) which relate to
property subject to any such Sale and Leaseback Transaction (as defined in the
definition of “Exempt Sale and Leaseback Transaction” in the Credit Agreement)
or intangibles related thereto (but only for so long as such Liens are in
place); provided that, notwithstanding the foregoing, a security interest of the
Collateral Agent shall attach to any money, securities or other consideration
received by any Grantor as consideration for the sale or other disposition of
such property as and to the extent such consideration would otherwise constitute
Collateral;
(5)Capital Stock (including for these purposes any investment deemed to be
Capital Stock for U.S. tax purposes) that is described in the proviso to the
definition of “Pledged Stock”;
(6)any Money, cash, checks, other negotiable instruments, funds and other
evidence of payment held in any Deposit Account of the Grantor in the nature of
a security deposit with respect to obligations for the benefit of the Grantor,
which must be held for or returned to the applicable counterparty under
applicable law or pursuant to Contractual Obligations;
(7)the Investment Agreement (as defined in the Existing Credit Agreement (as
defined in the ABL Credit Agreement)) and the Redemption Agreement, and any
rights therein or arising thereunder;
(8)any interest in leased real property (including Fixtures related thereto)
(and there shall be no requirement to deliver landlord lien waivers, estoppels
or collateral access letters);
(9)any fee interest in owned real property (including Fixtures related thereto)
if the fair market value of such fee interest is less than (i) with respect to
any such owned real property subject to a Mortgage on the date hereof, for so
long as such Mortgage is in effect, $5.0 million individually and (ii) with
respect to any other owned real property, $7.5 million individually;
(10)any Vehicles and any assets subject to certificate of title;
(11)letter of credit rights and Commercial Tort Claims individually with a value
of less than $7.5 million;
(12)assets to the extent the granting or perfecting of a security interest in
such assets would result in costs or other consequences to Holdings or any of
its Subsidiaries as reasonably determined in writing by the Borrower and the
Administrative Agent, that are excessive in view of the benefits that would be
obtained by the Secured Parties;
-18-



--------------------------------------------------------------------------------



(13)those assets over which the granting of security interests in such assets
would be prohibited by contract permitted under the Credit Agreement, applicable
law or regulation or the organizational or joint venture documents of any
non-wholly owned Subsidiary (including permitted liens, leases and licenses) (in
each case, after giving effect to the applicable anti-assignment provisions of
the PPSA, other than proceeds and receivables thereof to the extent that their
assignment is expressly deemed effective or enforceable under the PPSA
notwithstanding such prohibitions), or to the extent that such security
interests would result in adverse tax consequences to Holdings, Borrower or any
one or more of its Subsidiaries as reasonably determined in writing by the
Borrower and notified in writing to the Collateral Agent (it being understood
that the Lenders shall not require the Borrower or any of its subsidiaries to
enter into any security agreements or pledge agreements governed by foreign
law);
(14)any assets specifically requiring perfection through control (including
cash, cash equivalents, deposit accounts or other bank or securities accounts),
to the extent the security interest in such asset is not automatically perfected
by filings under the PPSA or, in the case of Pledged Stock, by being held by the
Collateral Agent or an Additional Agent as agent for the Collateral Agent, other
than (ii) prior to the Discharge of ABL Obligations, DDAs and Blocked Accounts
(as defined in the ABL Credit Agreement) (in each case only to the extent
required pursuant to Subsection 4.16 of the ABL Credit Agreement), and (ii) the
Collateral Proceeds Account (to the extent required pursuant to this Agreement),
and, prior to the Discharge of ABL Obligations, any Collateral Proceeds Account
under and as defined in the ABL Guarantee and Collateral Agreement (to the
extent required pursuant to the ABL Collateral Agreement);
(15)Foreign Intellectual Property;
(16)any aircrafts, airframes, aircraft engines, helicopters, vessels or rolling
stock or any equipment or other asset constituting a part thereof;
(17)any property that would otherwise constitute ABL Priority Collateral but is
an Excluded Asset (as such term is defined in the ABL Guarantee and Collateral
Agreement);
(18)any Capital Stock and other securities of a Subsidiary to the extent that
the pledge of or grant of any other Lien on such Capital Stock or other
securities for the benefit of any holders of securities results in the Borrower
or any of its Subsidiaries being required to file separate financial statements
for such Subsidiary with the Securities and Exchange Commission (or any other
governmental authority) pursuant to either Rule 3-10 or 3-16 of Regulation S-X
under the Securities Act, or any other law, rule or regulation as in effect from
time to time, but only to the extent necessary to not be subject to such
requirement;
(19)with respect to any Grantor’s grant of security in Trademarks, such grant of
security shall be limited to a grant by such Grantor of a security interest in
(and not constitute an assignment of) all of the Grantor’s right, title and
interest in such Trademarks; and
(20)Consumer Goods.
-19-



--------------------------------------------------------------------------------



For the avoidance of doubt, if any Grantor receives any payment or other amount
under the Investment Agreement or the Redemption Agreement, such payment or
other amount shall constitute Collateral when and if actually received by such
Grantor, to the extent set forth above in Subsection 3.1.
Notwithstanding the foregoing clauses (a) through (t), no “Collateral” or
“Pledged Collateral” as defined in the ABL Guarantee and Collateral Agreement
shall constitute Excluded Assets.
d.Intercreditor Relations
. Notwithstanding anything herein to the contrary, it is the understanding of
the parties that the Liens granted pursuant to Subsection 3.1 and 3.2 herein
shall (w) with respect to all Security Collateral other than Security Collateral
constituting Term Loan Priority Collateral, prior to the Discharge of the ABL
Obligations, be subject and subordinate to the Liens granted to the ABL Agent
for the benefit of the holders of the ABL Obligations to secure the ABL
Obligations pursuant to the ABL Guarantee and Collateral Agreement, (x) with
respect to Term Loan Priority Collateral, prior to the Discharge of the ABL
Obligations, be senior in priority to the Liens granted to the ABL Agent for the
benefit of the holders of the ABL Obligations to secure the ABL Obligations
pursuant to the ABL Guarantee and Collateral Agreement, (y) [reserved] and (z)
with respect to all Security Collateral, prior to the applicable Discharge of
Additional Obligations (as defined in the Base Intercreditor Agreement), be pari
passu and equal in priority to the Liens granted to any Additional Agent for the
benefit of the holders Additional Obligations to secure such Additional
Obligations pursuant to the applicable Additional Collateral Documents (except,
in the case of this clause (z), as may be separately otherwise agreed between
the Collateral Agent, on behalf of itself and the Secured Parties, and any
Additional Agent, on behalf of itself and the Additional Secured Parties (as
defined in the Base Intercreditor Agreement)). The Collateral Agent acknowledges
and agrees that the relative priority of the Liens granted to the Collateral
Agent, the ABL Agent and any Additional Agent may be determined solely pursuant
to the applicable Intercreditor Agreements, and not by priority as a matter of
law or otherwise. Notwithstanding anything herein to the contrary, the Liens and
security interest granted to the Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the Base Intercreditor Agreement. In the event of
any conflict between the terms of the Base Intercreditor Agreement and this
Agreement, the terms of the Base Intercreditor Agreement shall govern and
control as among the Collateral Agent, the ABL Agent and any Additional Agent.
In the event of any such conflict, each Grantor may act (or omit to act) in
accordance with such Intercreditor Agreement, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so.
Notwithstanding any other provision hereof, (x) for so long as any ABL
Obligations remain outstanding, any obligation hereunder to deliver to the
Collateral Agent any Security Collateral constituting ABL Priority Collateral
shall be satisfied by causing such Security Collateral to be delivered to the
ABL Agent to be held in accordance with the Base Intercreditor Agreement and (y)
for so long as any Additional Obligations remain outstanding, any obligation
hereunder to deliver to the Collateral Agent any Security Collateral shall be
satisfied by causing such Security Collateral to be delivered to the Collateral
Agent, or the applicable Collateral Representative or any Additional Agent, as
applicable, to be held in accordance with any applicable Intercreditor
Agreement.
e.Attachment of Liens
. Each Grantor agrees that the Collateral Agent, each Lender and each of the
other Secured Parties have given value and that the pledges and security
interests created by this Agreement are intended to attach (a) with respect to
Collateral that is now in existence, upon execution of this Agreement, and (b)
with respect to Collateral that comes into existence in the future, upon such
Grantor acquiring rights in the
-20-



--------------------------------------------------------------------------------



Collateral or the power to transfer rights in the Collateral to the Collateral
Agent. In each case, the parties do not intend to postpone the attachment of any
security interests created by this Agreement.
SECTION 4.REPRESENTATIONS AND WARRANTIES
a.Representations and Warranties of Each Guarantor
. To induce the Collateral Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Guarantor hereby represents and warrants
to the Collateral Agent and each other Secured Party that the representations
and warranties set forth in Section 5 of the Credit Agreement as they relate to
such Guarantor or to the Loan Documents to which such Guarantor is a party, each
of which representations and warranties is hereby incorporated herein by
reference, are true and correct in all material respects, and the Collateral
Agent and each other Secured Party shall be entitled to rely on each of such
representations and warranties as if fully set forth herein; provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Subsection 4.1, be deemed to be a reference to
such Guarantor’s knowledge.
b.Representations and Warranties of Each Grantor
. To induce the Collateral Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Collateral Agent and each other Secured Party that, in each case after
giving effect to the Transactions:
i..Title; No Other Liens. Except for the security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement, such Grantor owns each item of such Grantor’s Collateral
free and clear of any and all Liens securing Indebtedness. Except as set forth
on Schedule 3, to the knowledge of such Grantor, no currently effective
financing statement or other similar public notice with respect to any Lien
securing Indebtedness on all or any part of such Grantor’s Collateral is on file
or of record in any public office in Canada or any province or territory
thereof, except, in each case, such as have been filed in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement or as are permitted by the Credit Agreement or any other Loan Document
or for which termination statements will be delivered on the Closing Date. For
greater certainty, the following registrations filed against Unistrut Canada
Limited (which is a predecessor corporation of the Initial Granting Party) under
the Corporate Security Registration Act (“CSRA”) relate to historical debt that
has been repaid in full prior to the Closing Date and evidence Liens that have
been fully and finally released in their entirety by the holders of such Liens
namely, Bank of Boston Canada, The First National Bank of Boston Canada and
Boston Australia Limited prior to the Closing Date: (i) CSRA Number 078748,
Reference File Number 900787482, filed on January 31, 1986 in favour of Bank of
Boston Canada; (ii) CSRA Number 078749, Reference File Number 900787491, filed
on January 31, 1986 in favour of The First National Bank of Boston; and (iii)
CSRA Number 078750, Reference File Number 900787509, filed on January 31, 1986
in favour of Boston Australia Limited (collectively, the “CSRA Registrations”).
-21-



--------------------------------------------------------------------------------



ii..Perfected First Priority Liens.
(1)This Agreement is effective to create, as collateral security for the
Obligations of such Grantor, valid and enforceable Liens on such Grantor’s
Security Collateral in favor of the Collateral Agent for the benefit of the
Secured Parties, except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.
(2)Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favor of the Canadian government as required by law (if any), upon the
completion of the Filings and, with respect to Instruments, Chattel Paper and
Documents of Title upon the earlier of such Filing or the delivery to and
continuing possession by the Collateral Agent, the ABL Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, of all Instruments, Chattel Paper
and Documents a security interest in which is perfected by possession, and the
obtaining and maintenance of “control” (as described in the PPSA or STA, as
applicable) by the Collateral Agent, the ABL Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the applicable
Intercreditor Agreement of all Deposit Accounts, Blocked Accounts, the
Collateral Proceeds Account, electronic Chattel Paper and letter of credit
rights a security interest in which is perfected by “control” and in the case of
Commercial Tort Actions (other than such Commercial Tort Actions listed on
Schedule 7 on the date of this Agreement), the taking of the actions required by
Subsection 5.2.12 herein, the Liens created pursuant to this Agreement will
constitute valid Liens on and (to the extent provided herein) perfected security
interests in such Grantor’s Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties, and will be prior to all other Liens of all
other Persons securing Indebtedness, in each case other than Permitted Liens
(and subject to any applicable Intercreditor Agreement), and enforceable as such
as against all other Persons other than Ordinary Course Transferees, except to
the extent that the recording of an assignment or other transfer of title to the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent (in accordance with the applicable Intercreditor Agreement) or
the recording of other applicable documents in CIPO may be necessary for
perfection or enforceability, and except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing. As used in this Subsection 4.2.2(b), the following terms shall
have the following meanings:
“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.
“Financing Statements”: the financing statements delivered to the Collateral
Agent by such Grantor on or before the Closing Date for filing in the
jurisdictions listed in Schedule 4.
-22-



--------------------------------------------------------------------------------



“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 28 (or equivalent provisions) of the PPSA as in
effect from time to time in the relevant jurisdiction, (ii) with respect to
intangibles only, licensees in the ordinary course of business to the extent
provided in Section 28 (or equivalent provisions) of the PPSA as in effect from
time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the applicable PPSA as in effect
from time to time in the relevant jurisdiction.
“Permitted Liens”: Liens permitted pursuant to the Credit Agreement, including,
without limitation, those permitted to exist pursuant to Section 8.6 of the
Credit Agreement.
“Specified Assets”: the following property and assets of such Grantor:
(a)Patents, Patent Licenses, Designs, Trademarks and Trademark Licenses to the
extent that (a) Liens thereon cannot be perfected by the filing of financing
statements under the PPSA or by the filing and acceptance thereof in CIPO or (b)
such Patents, Patent Licenses, Designs, Trademarks and Trademark Licenses are
not, individually or in the aggregate, material to the business of the Borrower
and its Subsidiaries taken as a whole;
(b)Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that the PPSA as in effect from time
to time in the relevant jurisdiction is not applicable to the creation or
perfection of Liens thereon;
(c)Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside Canada or any province or
territory thereof;
(d)[reserved];
(e)Fixtures, Vehicles, any other assets subject to certificates of title and
Money; and Cash Equivalents (other than Cash Equivalents constituting Investment
Property to the extent a security interest is perfected by the filing of a
financing statement);
(f)Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable Cash Proceeds or which have
not yet been transferred to or deposited in the Collateral Proceeds Account (if
any); and,
(g)Uncertificated securities (to the extent a security interest is not perfected
by the filing of a financing statement).
iii..Jurisdiction of Organization and Registered Office. On the date hereof,
such Grantor’s jurisdiction of organization and registered office is specified
on Schedule 4.
iv..[Reserved].
v..[Reserved].
vi..Patents, Designs, Copyrights and Trademarks. Schedule 5 lists all material
Trademarks, material Copyrights, material Patents and material Designs, in each
case, registered in CIPO and owned
-23-



--------------------------------------------------------------------------------



by such Grantor in its own name as of the date hereof, and all material
Trademark Licenses, all material Copyright Licenses and all material Patent
Licenses (including, without limitation, material Trademark Licenses for
registered Trademarks, material Copyright Licenses for registered Copyrights and
material Patent Licenses for registered Patents) owned by such Grantor in its
own name as of the date hereof, in each case, that is solely Canadian
Intellectual Property.
c.Representations and Warranties of Each Pledgor
. To induce the Collateral Agent, the Administrative Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Pledgor hereby
represents and warrants to the Collateral Agent and each other Secured Party
that:
i..Except as provided in Subsection 3.3, the shares of Pledged Stock pledged
by such Pledgor hereunder constitute (i) in the case of shares of a Subsidiary
formed under the laws of Canada or a province or territory thereof (a “Canadian
Subsidiary”), all the issued and outstanding shares of all classes of the
Capital Stock of such Canadian Subsidiary owned by such Pledgor and (ii) in the
case of any Pledged Stock constituting Capital Stock of any Foreign Subsidiary,
as of the Closing Date such percentage (not more than 65%) as is specified on
Schedule 2 of all the issued and outstanding shares of all classes of the
Capital Stock of each such Foreign Subsidiary owned by such Pledgor.
ii..[RESERVED].
iii..Such Pledgor is the record and beneficial owner of, and has good title
to, the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Liens permitted by the Credit Agreement
(including, without limitation, those permitted to exist pursuant to Section 8.6
of the Credit Agreement).
iv..Upon the delivery to the Collateral Agent, the ABL Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, of the certificates evidencing the
Pledged Securities held by such Pledgor together with executed undated stock
powers or other instruments of transfer, the security interest created in such
Pledged Securities constituting certificated securities by this Agreement,
assuming the continuing possession of such Pledged Securities by the Collateral
Agent, the ABL Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
will constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the ABL Agent, the applicable Collateral
Representative and any Additional Agent) security interest in such Pledged
Securities to the extent provided in and governed by the PPSA, enforceable in
accordance with its terms against all creditors of such Pledgor and any Persons
purporting to purchase such Pledged Securities from such Pledgor to the extent
provided in and governed by the PPSA, in each case subject to Liens permitted
pursuant to the Credit Agreement, including Permitted Liens (and any applicable
Intercreditor Agreement), and except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable
-24-



--------------------------------------------------------------------------------



principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
v..Upon the earlier of (x) (to the extent a security interest in
uncertificated securities may be perfected by the filing of a financing
statement) the filing of the financing statements listed on Schedule 3 hereto
and (y) the obtaining and maintenance of “control” (as described in the PPSA) by
the Collateral Agent, the ABL Agent, the applicable Collateral Representative or
any Additional Agent (or their respective agents appointed for purposes of
perfection), as applicable, in accordance with any applicable Intercreditor
Agreement, of all Pledged Securities that constitute uncertificated securities,
the security interest created by this Agreement in such Pledged Securities that
constitute uncertificated securities, will constitute a valid, perfected first
priority (subject, in terms of priority only, to the priority of the Liens of
the ABL Agent, the applicable Collateral Representative and any Additional
Agent) security interest in such Pledged Securities constituting uncertificated
securities to the extent provided in and governed by the PPSA, enforceable in
accordance with its terms against all creditors of such Pledgor and any persons
purporting to purchase such Pledged Securities from such Pledgor, to the extent
provided in and governed by the PPSA, in each case subject to Liens permitted
pursuant to the Credit Agreement, including Permitted Liens (and any applicable
Intercreditor Agreement), and except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.
SECTION 5.COVENANTS
a.Covenants of Each Guarantor
. Each Guarantor covenants and agrees with the Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until the
earliest to occur of (i) the date upon which the Loans, and all other
Obligations then due and owing, shall have been paid in full in cash, and the
Commitments shall have terminated, (ii) the sale or other disposition of all of
the Capital Stock of such Guarantor (other than to Holdings, the Borrower or a
Subsidiary Guarantor), or, if such Guarantor is a Subsidiary Guarantor, any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Borrower, in each case that is permitted under
the Credit Agreement or (iii) such Guarantor becoming an Excluded Subsidiary,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor or any of its Restricted
Subsidiaries.
b.Covenants of Each Grantor
. Each Grantor covenants and agrees with the Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until the
earliest to occur of (i) the date upon which the Loans, and all other
Obligations then due and owing shall have been paid in full in cash, and the
Commitments shall have terminated, (ii) the sale or other disposition of all of
the Capital Stock of such Grantor (other than to Holdings, the Borrower or a
Subsidiary Guarantor), or, if such Grantor is a Subsidiary of the Borrower, any
other transaction or occurrence as a result of which such Grantor ceases to be a
Restricted
-25-



--------------------------------------------------------------------------------



Subsidiary of the Borrower, in each case that is permitted under the Credit
Agreement or (iii) such Grantor becoming an Excluded Subsidiary:
i..Delivery of Instruments and Chattel Paper. If any amount payable under or
in connection with any of such Grantor’s Collateral shall be or become evidenced
by any Instrument or Chattel Paper, such Grantor shall (except as provided in
the following sentence) be entitled to retain possession of all Collateral of
such Grantor evidenced by any Instrument or Chattel Paper, and shall hold all
such Collateral in trust for the Collateral Agent, for the benefit of the
Secured Parties. In the event that an Event of Default shall have occurred and
be continuing, upon the request of the Collateral Agent, the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, such Instrument or
Chattel Paper shall be promptly delivered to the Collateral Agent, the ABL
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, duly
indorsed in a manner reasonably satisfactory to the Collateral Agent, the ABL
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, to be
held as Collateral pursuant to this Agreement. Such Grantor shall not permit any
other Person to possess any such Collateral at any time other than in connection
with any sale or other disposition of such Collateral in a transaction permitted
by the Credit Agreement or as contemplated by any applicable Intercreditor
Agreement.
ii..[Reserved].
iii..Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material taxes, assessments and governmental charges or levies imposed
upon such Grantor’s Collateral or in respect of income or profits therefrom, as
well as all material claims of any kind (including, without limitation, material
claims for labor, materials and supplies) against or with respect to such
Grantor’s Collateral, except that no such tax, assessment, charge, levy or claim
need be paid or satisfied if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of such Grantor
and except to the extent that the failure to do so, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
iv..Maintenance of Perfected Security Interest; Further Documentation.
(1)Such Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in such Grantor’s Collateral as a
perfected security interest as described in Subsection 4.2.2 and to defend the
security interest created by this Agreement in such Grantor’s Collateral against
the claims and demands of all Persons whomsoever (subject to the other
provisions hereof).
(2)Such Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing such Grantor’s Term
Loan Priority Collateral and such other reports in connection with such
Grantor’s Term Loan Priority Collateral as the Collateral Agent may reasonably
request in writing, all in reasonable detail.
-26-



--------------------------------------------------------------------------------



(3)At any time and from time to time, upon the written request of the Collateral
Agent, and at the sole expense of such Grantor, such Grantor will promptly and
duly execute and deliver such further instruments and documents and take such
further actions as the Collateral Agent may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted by such Grantor, including, without limitation, the
filing of any financing or continuation statements under the PPSA (or other
similar laws) in effect in any Canadian jurisdiction with respect to the
security interests created hereby provided further that the Borrower or such
Grantor will not be required to (w) take any action in any jurisdiction other
than Canada, or required by the laws of any such jurisdiction, in order to
create any security interests (or other Liens) in assets located or titled
outside of Canada or to perfect any security interests (or other Liens) in any
Collateral, (x) deliver control agreements with respect to, or confer perfection
by “control” over, any deposit accounts, bank or securities account or other
Collateral, except (A) so long as the ABL Credit Agreement is in effect, as
required by Subsection 4.16 of the ABL Credit Agreement and (B) in the case of
Collateral that constitutes Capital Stock or Pledged Notes in certificated form,
delivering such Capital Stock or Pledged Notes to the Collateral Agent (or
another Person as required under any applicable Intercreditor Agreement), (y)
deliver landlord lien waivers, estoppels or collateral access letters or (z)
file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.
(4)The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or the obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Grantor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.
(5)[Reserved].
v..Changes in Name, Jurisdiction of Organization, Registered Office, etc. Such
Grantor will give prompt written notice to the Collateral Agent, of any change
in its name, jurisdiction of organization, registered office, chief executive
office or its location of collateral (other than with respect to inventory in
transit) to a location outside of Ontario, the United States of America, or any
other jurisdiction in which the Collateral Agent has a perfected security
interest against the Grantor (whether by amalgamation or otherwise) (and in any
event within 30 days of such change); provided that, in each case, promptly
thereafter, such Grantor shall deliver to the Collateral Agent copies (or other
evidence of filing) of all additional filed financing statements and other
documents reasonably necessary to maintain the validity, perfection and priority
of the security interests created hereunder and other documents reasonably
requested by the Collateral Agent to maintain the validity, perfection and
priority of the security interests as and to the extent provided for herein.
vi..[Reserved].
vii..Pledged Stock. In the case of each Grantor that is an Issuer, such Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Stock issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Subsection 5.3.1
with respect to the Pledged Stock issued by it and (iii) the terms of
Subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
-27-



--------------------------------------------------------------------------------



respect to all actions that may be required of it pursuant to Subsection 6.3(c)
or 6.7 with respect to the Pledged Stock issued by it.
viii..[Reserved].
ix..Maintenance of Records. Such Grantor will keep and maintain at its own
cost and expense reasonably satisfactory and complete records of its Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to such Collateral; provided that with respect to the ABL
Priority Collateral, the satisfactory maintenance of such records shall be
determined in good faith by such Grantor or the Borrower.
x..Acquisition of Intellectual Property. Concurrently with the delivery of the
annual Compliance Certificate pursuant to Subsection 7.2(a) of the Credit
Agreement, such Grantor will notify the Collateral Agent of any acquisition by
such Grantor of (i) any registration of any material Canadian Copyright, Design,
Patent or Trademark or (ii) any exclusive rights under a material Canadian
Copyright License, Patent License or Trademark License constituting Collateral,
and shall take such actions as may be reasonably necessary (but only to the
extent such actions are within such Grantor’s control) to perfect the security
interest granted to the Collateral Agent and the other Secured Parties therein,
to the extent provided herein in respect of any Canadian Copyright, Patent or
Trademark constituting Collateral on the date hereof, by (x) the execution and
delivery of an amendment or supplement to this Agreement (or amendments to any
such agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate filings (I) of financing statements under the PPSA of any
applicable jurisdiction and/or (II) in CIPO).
xi..[RESERVED].
xii..Commercial Tort Actions. All Commercial Tort Actions of each Grantor in
existence on the date of this Agreement in an amount of $7,500,000 or greater,
known to such Grantor on the date hereof, are described in Schedule 7 hereto. If
any Grantor shall at any time after the date of this Agreement acquire a
Commercial Tort Action in an amount of $7,500,000, such Grantor shall promptly
notify the Collateral Agent thereof in a writing signed by such Grantor and
describing the details thereof and shall grant to the Collateral Agent in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement.
xiii..[RESERVED].
xiv..Protection of Trademarks. Such Grantor shall, with respect to any
Trademarks that are material to the business of such Grantor, use commercially
reasonable efforts not to cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademarks at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and shall use
commercially reasonable efforts to take all steps reasonably necessary to ensure
that licensees of such Trademarks use such consistent standards of quality,
except as would not reasonably be expected to have a Material Adverse Effect.
xv..Protection of Intellectual Property. Subject to and except as permitted by
the Credit Agreement, such Grantor shall use commercially reasonable efforts not
to do any act or omit to do any act
-28-



--------------------------------------------------------------------------------



whereby any of the Intellectual Property that is material to the business of
Grantor may lapse, expire, or become abandoned, or unenforceable, except as
would not reasonably be expected to have a Material Adverse Effect.
xvi..Assignment of Letter of Credit Rights. In the case of any
letter-of-credit rights of any Grantor in any letter of credit exceeding
$7,500,000 in value acquired following the Closing Date, such Grantor shall use
its commercially reasonable efforts to promptly obtain the consent of the issuer
thereof and any nominated person thereon to the assignment of the proceeds of
the related letter of credit in accordance with applicable law.
c.Covenants of Each Pledgor
. Each Pledgor covenants and agrees with the Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until the
earlier to occur of (i) the Loans, and all other Obligations then due and owing
shall have been paid in full in cash and the Commitments shall have terminated,
(ii) the sale or other disposition of all of the Capital Stock of such Pledgor
(other than to Holdings, the Borrower or a Subsidiary Guarantor), or, if such
Pledgor is a Subsidiary of the Borrower, any other transaction or occurrence as
a result of which such Pledgor ceases to be a Restricted Subsidiary of the
Borrower, in each case that is permitted under the Credit Agreement or (iii)
such Pledgor becoming an Excluded Subsidiary.
i..Additional Shares. If such Pledgor shall, as a result of its ownership of
its Pledged Stock, become entitled to receive or shall receive any stock
certificate (including, without limitation, any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Pledgor shall accept the same as the agent of the Collateral Agent
and the other Secured Parties, hold the same in trust for the Collateral Agent
and the other Secured Parties and deliver the same forthwith to the Collateral
Agent (who will hold the same on behalf of the Secured Parties), or the ABL
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, in the
exact form received, duly indorsed by such Pledgor to the Collateral Agent, or
the ABL Agent, any applicable Collateral Representative or any Additional Agent,
as applicable, in accordance with any applicable Intercreditor Agreement, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor, to be held by the Collateral Agent, or the
ABL Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, subject
to the terms hereof, as additional collateral security for the Obligations
(subject to Subsection 3.3 and provided that in no event shall there be pledged,
nor shall any Pledgor be required to pledge, more than 65% of any series of the
outstanding Capital Stock (including for these purposes any investment deemed to
be Capital Stock for U.S. tax purposes) of any Foreign Subsidiary pursuant to
this Agreement). If an Event of Default shall have occurred and be continuing,
any sums paid upon or in respect of the Pledged Stock upon the liquidation or
dissolution of any Issuer (except any liquidation or dissolution of any
Subsidiary of the Borrower in accordance with the Credit Agreement) shall be
paid over to the Collateral Agent, or the ABL Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement to be held by the Collateral Agent, or the
ABL
-29-



--------------------------------------------------------------------------------



Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement subject to
the terms hereof as additional collateral security for the Obligations, and in
case any distribution of capital shall be made on or in respect of the Pledged
Stock or any property shall be distributed upon or with respect to the Pledged
Stock pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, be delivered to the Collateral Agent, or the ABL Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, to be held by the
Collateral Agent, or the ABL Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement subject to the terms hereof as additional collateral
security for the Obligations, in each case except as otherwise provided by any
applicable Intercreditor Agreement. If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Collateral Agent, the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement hold such money or property in trust for the Secured Parties,
segregated from other funds of such Pledgor, as additional collateral security
for the Obligations.
ii..[RESERVED].
iii..Pledged Notes. Such Pledgor shall, on the date of this Agreement (or on
such later date upon which it becomes a party hereto pursuant to Subsection
9.15), deliver to the Collateral Agent, or the ABL Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, all Pledged Notes then held by such
Pledgor (excluding any Pledged Note the principal amount of which does not
exceed $7,500,000), endorsed in blank or, at the request of the Collateral
Agent, endorsed to the Collateral Agent. Furthermore, within ten Business Days
(or such longer period as may be agreed by the Collateral Agent in its sole
discretion) after any Pledgor obtains a Pledged Note with a principal amount in
excess of $7,500,000, such Pledgor shall cause such Pledged Note to be delivered
to the Collateral Agent, the ABL Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, endorsed in blank or, at the request of the Collateral
Agent, or the ABL Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, endorsed to the Collateral Agent, or the ABL Agent or the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement.
iv..Maintenance of Security Interest. Such Pledgor shall use commercially
reasonable efforts to defend the security interest created by this Agreement in
such Pledgor’s Pledged Collateral against the claims and demands of all Persons
whomsoever. At any time and from time to time, upon the written request of the
Collateral Agent and at the sole expense of such Pledgor, such Pledgor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Pledgor provided further that the
Borrower or such Pledgor will not be required to (x) take any action in any
jurisdiction other than Canada, or required by the laws of any such
jurisdiction, in order to create any security interests (or other
-30-



--------------------------------------------------------------------------------



Liens) in assets located or titled outside of Canada or to perfect any security
interests (or other Liens) in any Collateral, (y) deliver control agreements
with respect to, or confer perfection by “control” over, any deposit accounts,
bank or securities account or other Collateral, except (A) as required by
Subsection 4.16 of the ABL Credit Agreement so long as the ABL Credit Agreement
is in effect and (B) in the case of Collateral that constitutes Capital Stock or
intercompany notes in certificated form, delivering such Capital Stock or
intercompany notes (in the case of intercompany notes, limited to any such note
with a principal amount in excess of $7.5 million) to the Collateral Agent (or
another Person as required under any applicable Intercreditor Agreement) or (z)
deliver landlord lien waivers, estoppels or collateral access letters.
SECTION 6.REMEDIAL PROVISIONS
a.Certain Matters Relating to Accounts
.
(1)At any time and from time to time after the occurrence and during the
continuance of an Event of Default, if the Discharge of ABL Obligations has
occurred (and subject to any applicable Intercreditor Agreement), the Collateral
Agent shall have the right to make test verifications of the Accounts Receivable
constituting Collateral in any reasonable manner and through any reasonable
medium that it reasonably considers advisable, and the relevant Grantor shall
furnish all such assistance and information as the Collateral Agent may
reasonably require in connection with such test verifications. At any time and
from time to time after the occurrence and during the continuance of an Event of
Default, if the Discharge of ABL Obligations has occurred and subject to any
applicable Intercreditor Agreement) upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.
(2)[RESERVED]
(3)At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Subsection 9.1(a) of the Credit
Agreement, if the Discharge of ABL Obligations has occurred (and subject to any
applicable Intercreditor Agreement), at the Collateral Agent’s request, each
Grantor shall deliver to the Collateral Agent copies or, if required by the
Collateral Agent for the enforcement thereof or foreclosure thereon, originals
of all documents held by such Grantor evidencing, and relating to, the
agreements and transactions that gave rise to such Grantor’s Accounts Receivable
constituting Collateral, including, without limitation, all statements relating
to such Grantor’s Accounts Receivable constituting Collateral and all orders,
invoices and shipping receipts.
(4)So long as no Event of Default has occurred and is continuing, the Collateral
Agent shall instruct the Collateral Account Bank to promptly remit any funds on
deposit in each Grantor’s Collateral Proceeds Account to such Grantor’s General
Fund Account or any other account designated by such Grantor. In the event that
an Event of Default has occurred and is continuing (and subject to any
applicable Intercreditor Agreement), the Collateral Agent at its option may
require that each Collateral Proceeds Account of each Grantor be established at
the Collateral Agent or another institution reasonably
-31-



--------------------------------------------------------------------------------



acceptable to the Collateral Agent. In the event that an Event of Default has
occurred and is continuing, if the Discharge of ABL Obligations has occurred
(and subject to any applicable Intercreditor Agreement), the Collateral Agent
and the Grantors agree that the Collateral Agent, at its option, may require
that the General Fund Account of each Grantor be established at the Collateral
Agent or another institution reasonably acceptable to the Collateral Agent. Each
Grantor shall have the right, at any time and from time to time, to withdraw
such of its own funds from its own General Fund Account, and to maintain such
balances in its General Fund Account, as it shall deem to be necessary or
desirable.
b.Communications with Obligors; Grantors Remain Liable
.
(1)The Collateral Agent in its own name or in the name of others, may at any
time and from time to time after the occurrence and during the continuance of an
Event of Default specified in Subsection 9.1(a) of the Credit Agreement, if the
Discharge of ABL Obligations has occurred (and subject to any applicable
Intercreditor Agreement) communicate with obligors under the Accounts Receivable
constituting Collateral and parties to the Contracts (in each case, to the
extent constituting Collateral) to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts Receivable or
Contracts.
(2)Upon the request of the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default specified in Subsection 9.1(a) of
the Credit Agreement, if the Discharge of ABL Obligations has occurred (and
subject to any applicable Intercreditor Agreement) each Grantor shall notify
obligors on such Grantor’s Accounts Receivable and parties to such Grantor’s
Contracts (in each case, to the extent constituting Collateral) that such
Accounts Receivable and such Contracts have been assigned to the Collateral
Agent, for the benefit of the Secured Parties, and that payments in respect
thereof shall be made directly to the Collateral Agent.
(3)Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Accounts Receivable to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Account
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account Receivable (or any agreement giving
rise thereto) to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
c.Pledged Stock
.
-32-



--------------------------------------------------------------------------------



(1)Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the relevant Pledgor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Subsection 6.3(b), each Pledgor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, and to exercise all voting and corporate rights
with respect to the Pledged Stock.
(2)If an Event of Default shall occur and be continuing and the Collateral Agent
shall give written notice of its intent to exercise such rights to the relevant
Pledgor or Pledgors (i) the Collateral Agent, the applicable Collateral
Representative, the ABL Agent or any Additional Agent, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, shall have
the right to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Pledged Stock and make application thereof to the Obligations
of the relevant Pledgor as provided in the Credit Agreement consistent with
Subsection 6.5, and (ii) any or all of the Pledged Stock shall be registered in
the name of the Collateral Agent, the applicable Collateral Representative, the
ABL Agent or any Additional Agent or the respective nominee thereof, and the
Collateral Agent, the applicable Collateral Representative, the ABL Agent or any
Additional Agent, as applicable or acting through its respective nominee, if
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Pledged Stock at any meeting of shareholders of the relevant
Issuer or Issuers or otherwise and (y) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant Pledgor or the Collateral Agent, the applicable
Collateral Representative, the ABL Agent or any Additional Agent, as applicable,
in accordance with the terms of any applicable Intercreditor Agreement, of any
right, privilege or option pertaining to such Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Collateral Agent, the applicable
Collateral Representative, the ABL Agent or any Additional Agent, as applicable,
in accordance with the terms of any applicable Intercreditor Agreement, may
reasonably determine), all without liability to the maximum extent permitted by
applicable law (other than for its gross negligence or willful misconduct)
except to account for property actually received by it, but the Collateral
Agent, the applicable Collateral Representative, the ABL Agent or any Additional
Agent, as applicable, in accordance with the terms of any applicable
Intercreditor Agreement, shall have no duty, to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing, provided that the Collateral Agent, the applicable
Collateral Representative, the ABL Agent or any Additional Agent, as applicable,
in accordance with the terms of any applicable Intercreditor Agreement, shall
not exercise any voting or other consensual rights pertaining to the Pledged
Stock in any way that would constitute an exercise of the remedies described in
Subsection 6.6 other than in accordance with Subsection 6.6.
(3)Each Pledgor hereby authorizes and instructs each Issuer or maker of any
Pledged Securities pledged by such Pledgor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing with respect to
Capital Stock in such Issuer that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Pledgor, and
each Pledgor agrees that
-33-



--------------------------------------------------------------------------------



each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Agent.
d.Proceeds to be Turned Over to the Collateral Agent
. In addition to the rights of the Collateral Agent specified in Subsection 6.1
with respect to payments of Accounts Receivable constituting Collateral, if an
Event of Default shall occur and be continuing, and the Collateral Agent shall
have instructed any Grantor to do so, all Proceeds of Collateral received by
such Grantor consisting of cash, checks and other Cash Equivalent items shall be
held by such Grantor in trust for the Collateral Agent and the other Secured
Parties hereto, the ABL Agent and the other ABL Secured Parties (as defined in
the Base Intercreditor Agreement) or any Additional Agent and the other
applicable Additional Secured Parties (as defined in the Base Intercreditor
Agreement), or the applicable Collateral Representative, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Collateral Agent, the Applicable Collateral
Representative, the ABL Agent or any Additional Agent, as applicable, in
accordance with the terms of any applicable Intercreditor Agreement (or their
respective agents appointed for purposes of perfection), in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
the applicable Collateral Representative, the ABL Agent or any Additional Agent,
as applicable, in accordance with the terms of any applicable Intercreditor
Agreement, if required). All Proceeds of Collateral received by the Collateral
Agent hereunder shall be held by the Collateral Agent in the relevant Collateral
Proceeds Account maintained under its sole dominion and control. All Proceeds of
Collateral while held by the Collateral Agent in such Collateral Proceeds
Account (or by the relevant Grantor in trust for the Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
the Obligations of such Grantor and shall not constitute payment thereof until
applied as provided in Subsection 6.5.
e.Application of Proceeds
. It is agreed that if an Event of Default shall occur and be continuing, any
and all Proceeds of the relevant Granting Party’s Collateral (as defined in the
Credit Agreement) received by the Collateral Agent (whether from the relevant
Granting Party or otherwise) shall be held by the Collateral Agent for the
benefit of the Secured Parties as collateral security for the Obligations of the
relevant Granting Party (whether matured or unmatured), and/or then or at any
time thereafter may, in the sole discretion of the Collateral Agent, subject to
each applicable Intercreditor Agreement, shall be applied by the Collateral
Agent against the Obligations of the relevant Granting Party then due and owing
in the order of priority set forth in the Credit Agreement.
f.PPSA and Other Remedies
. If an Event of Default shall occur and be continuing, the Collateral Agent, on
behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations to the extent
permitted by applicable law, all rights and remedies of a secured party under
the PPSA and under any other applicable law and in equity including the
appointment of a receiver or a receiver and manager for the Grantors. Without
limiting the generality of the foregoing, to the extent permitted by applicable
law, the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Granting Party or any other
Person (all and each of which demands, defenses, advertisements
-34-



--------------------------------------------------------------------------------



and notices are hereby waived), may in such circumstances, forthwith collect,
receive, appropriate and realize upon the Security Collateral, or any part
thereof, and/or may forthwith, subject to any existing reserved rights or
licenses, sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Security Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Collateral Agent or any
other Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. To the extent permitted
by law, the Collateral Agent or any other Secured Party shall have the right,
upon any such sale or sales, to purchase the whole or any part of the Security
Collateral so sold, free of any right or equity of redemption in such Granting
Party, which right or equity is hereby waived and released. Each Granting Party
further agrees, at the Collateral Agent’s request (subject to each applicable
Intercreditor Agreement), to assemble the Security Collateral and make it
available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Granting Party’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Subsection 6.6, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Security Collateral or in any way relating to the
Security Collateral or the rights of the Collateral Agent and the other Secured
Parties hereunder, including, without limitation, reasonable legal fees and
disbursements, to the payment in whole or in part of the Obligations of the
relevant Granting Party then due and owing, in the order of priority specified
in Subsection 6.5 above, and only after such application and after the payment
by the Collateral Agent of any other amount required by any provision of law,
need the Collateral Agent account for the surplus, if any, to such Granting
Party. To the extent permitted by applicable law, (i) such Granting Party waives
all claims, damages and demands it may acquire against the Collateral Agent or
any other Secured Party arising out of the repossession, retention or sale of
the Security Collateral, other than any such claims, damages and demands that
may arise from the gross negligence or willful misconduct of any of the
Collateral Agent or such other Secured Party, and (ii) if any notice of a
proposed sale or other disposition of Security Collateral shall be required by
law, such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.
g.Registration/Qualification Rights
.
(1)If the Collateral Agent shall determine to exercise its right to sell any or
all of the Pledged Stock pursuant to Subsection 6.6, and if in the reasonable
opinion of the Collateral Agent it is necessary or reasonably advisable to have
the Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Pledgor will use its reasonable
best efforts to cause the Issuer thereof to (i) execute and deliver, and use its
reasonable best efforts to cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the reasonable opinion of the Collateral
Agent, necessary or advisable to register such Pledged Stock, or that portion
thereof to be sold, under the provisions of any applicable securities
legislation, (ii) use its reasonable best efforts to cause the qualification of
the stock for sale in accordance with any applicable securities legislation, and
(iii) make all amendments thereto and/or to any related prospectus or other
offering or disclosure documentation which, in the reasonable opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the applicable securities legislation. Such Pledgor agrees to
use its reasonable best efforts to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any applicable jurisdiction
that the Collateral Agent shall reasonably designate and to make available to
its security holders, as soon
-35-



--------------------------------------------------------------------------------



as practicable, any financial information required to satisfy the provisions of
the applicable securities legislation.
(2)Such Pledgor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all such Pledged Stock, by reason of certain prohibitions
contained in applicable securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Such Pledgor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, to the extent permitted by
applicable law, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Agent shall not be
under any obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under applicable securities laws, even if such Issuer would agree to
do so.
(3)Such Pledgor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of such Pledged Stock pursuant to this Subsection 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Such Pledgor further agrees that a breach of any of the covenants contained in
this Subsection 6.7 will cause irreparable injury to the Collateral Agent and
the Lenders, that the Collateral Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Subsection 6.7 shall be specifically enforceable
against such Pledgor, and to the extent permitted by applicable law, such
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred or is continuing under the Credit Agreement.
h.Waiver; Deficiency
. Each Granting Party shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Security Collateral are insufficient to pay
in full, the Loans, Reimbursement Obligations constituting Obligations of such
Granting Party and, to the extent then due and owing, all other Obligations of
such Granting Party and the reasonable fees and disbursements of any attorneys
employed by the Collateral Agent or any other Secured Party to collect such
deficiency.
i.License
. Each Granting Party hereby grants to the Collateral Agent a royalty-free
license and right to use the Intellectual Property, including but not limited
to, any labels, Patents, Trademarks, trade names, URLs, domain names, industrial
designs, Copyrights, and advertising matter, whether owned by such Granting
Party or with respect to which such Granting Party has rights under license,
sublicense, or other agreements (including any Intellectual Property license),
but only to the extent (i) such license, sublicense or agreement does not
prohibit such license to or use by the Collateral Agent, and (ii) such Grantor
will not be in default under such license, sublicense, or other agreement as a
result of such license to or use by the Collateral Agent, solely for the
purposes of preparing for sale, advertising for sale and selling or otherwise
disposing of any Collateral after the occurrence of an Event of Default that is
continuing, and each Granting Party’s rights under all licenses and all
franchise agreements shall inure to the benefit of Collateral Agent.
-36-



--------------------------------------------------------------------------------



SECTION 7.THE COLLATERAL AGENT
a.Collateral Agent’s Appointment as Attorney-in-Fact, etc
.
(1)Each Granting Party hereby irrevocably constitutes and appoints the
Collateral Agent and any authorized officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Granting Party and in the
name of such Granting Party or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be reasonably necessary
or desirable to accomplish the purposes of this Agreement to the extent
permitted by applicable law, provided that the Collateral Agent agrees not to
exercise such power except upon the occurrence and during the continuance of any
Event of Default, and in accordance with and subject to each applicable
Intercreditor Agreement. Without limiting the generality of the foregoing, at
any time when an Event of Default has occurred and is continuing (in each case
to the extent permitted by applicable law and subject to each applicable
Intercreditor Agreement), (x) each Pledgor hereby gives the Collateral Agent the
power and right, on behalf of such Pledgor, without notice or assent by such
Pledgor, to execute, in connection with any sale provided for in Subsection
6.6(a) or 6.7, any indorsements, assessments or other instruments of conveyance
or transfer with respect to such Pledgor’s Pledged Collateral, and (y) each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:
(i)in the name of such Grantor or its own name, or otherwise, take possession of
and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account Receivable of such
Grantor that constitutes Collateral or with respect to any other Collateral of
such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Account Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;
(ii)in the case of any Copyright, Patent, or Trademark constituting Collateral
of such Grantor, execute and deliver any and all agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to such
Grantor to evidence the Collateral Agent’s and the Lenders’ security interest in
such Copyright, Patent, or Trademark and the goodwill and intangibles of such
Grantor relating thereto or represented thereby, and such Grantor hereby
consents to the non-exclusive royalty free use by the Collateral Agent of any
Copyright, Patent or Trademark owned by such Grantor included in the Collateral
for the purposes of disposing of any Collateral;
(iii)pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Collateral of
such Grantor, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; and
-37-



--------------------------------------------------------------------------------



(iv)(A) direct any party liable for any payment under any of the Collateral of
such Grantor to make payment of any and all moneys due or to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct; (B) ask or demand for, collect, receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral of such Grantor; (C) sign and
indorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral of such Grantor;
(D) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral of such Grantor
or any portion thereof and to enforce any other right in respect of any
Collateral of such Grantor; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral of such Grantor; (F) settle,
compromise or adjust any such suit, action or proceeding described in clause (E)
above and, in connection therewith, to give such discharges or releases as the
Collateral Agent may deem appropriate; (G) subject to any existing reserved
rights or licenses, assign any Copyright, Patent or Trademark constituting
Collateral of such Grantor (along with the goodwill of the business to which any
such Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral of such
Grantor as fully and completely as though the Collateral Agent were the absolute
owner thereof for all purposes, and do, at the Collateral Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the Collateral Agent deems necessary to protect, preserve or realize upon
the Collateral of such Grantor and the Collateral Agent’s and the other Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.
(2)The reasonable expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Subsection 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due ABR Loans under the Credit Agreement, from the date
of payment by the Collateral Agent to the date reimbursed by the relevant
Granting Party, shall be payable by such Granting Party to the Collateral Agent
on demand.
(3)Each Granting Party hereby ratifies all that said attorney shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Granting Party until this Agreement is terminated as to such
Granting Party, and the security interests in the Security Collateral of such
Granting Party created hereby are released.
b.Duty of Collateral Agent
. The Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Security Collateral in its possession, under the
PPSA or otherwise, shall be to deal with it in the same manner as the Collateral
Agent deals with similar property for its own account. None of the Collateral
Agent or any other Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Security Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any
-38-



--------------------------------------------------------------------------------



Security Collateral upon the request of any Granting Party or any other Person
or, except as otherwise provided herein, to take any other action whatsoever
with regard to the Security Collateral or any part thereof. The powers conferred
on the Collateral Agent and the other Secured Parties hereunder are solely to
protect the Collateral Agent’s and the other Secured Parties’ interests in the
Security Collateral and shall not impose any duty upon the Collateral Agent or
any other Secured Party to exercise any such powers. The Collateral Agent and
the other Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and to the maximum
extent permitted by applicable law, neither they nor any of their officers,
directors, employees or agents shall be responsible to any Granting Party for
any act or failure to act hereunder, except as otherwise provided herein or for
their own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).
c.Financing Statements
. Pursuant to any applicable law, each Granting Party authorizes the Collateral
Agent to file or record financing statements and other filing or recording
documents or instruments with respect to such Granting Party’s Security
Collateral without the signature of such Granting Party in such form and in such
filing offices as the Collateral Agent reasonably determines appropriate to
perfect the security interests of the Collateral Agent under this Agreement.
Each Granting Party authorizes the Collateral Agent to use any collateral
description reasonably determined by the Collateral Agent, including, without
limitation, the collateral description “all personal property”, “all assets” or
“all present and after-acquired property” or words of similar meaning in any
such financing statements. The Collateral Agent agrees to use its commercially
reasonable efforts to notify the relevant Granting Party of any financing or
continuation statement filed by it, provided that any failure to give such
notice shall not affect the validity or effectiveness of any such filing.
d.Authority of Collateral Agent
. Each Granting Party acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement or any amendment,
supplement or other modification of this Agreement shall, as between the
Collateral Agent and the Secured Parties, be governed by the Credit Agreement
and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Granting Parties, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Granting Party shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.
e.Right of Inspection
. Upon reasonable written advance notice to any Grantor and as often as may
reasonably be desired, or at any time and from time to time after the occurrence
and during the continuation of an Event of Default, the Collateral Agent shall
have access at reasonable times during normal business hours to all the books,
correspondence and records of such Grantor, and the Collateral Agent and its
representatives may examine the same, and to the extent reasonable take extracts
therefrom and make photocopies thereof, and such Grantor agrees to render to the
Collateral Agent at such Grantor’s reasonable cost and expense, such clerical
and other assistance as may be reasonably requested with regard thereto. The
Collateral Agent and its representatives shall also have the right, upon
reasonable advance written notice
-39-



--------------------------------------------------------------------------------



to such Grantor subject to any lease restrictions, to enter during normal
business hours into and upon any premises owned, leased or operated by such
Grantor where any of such Grantor’s Inventory or Equipment is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein to the extent not inconsistent with the provisions of the
Credit Agreement.
SECTION 8.NON-LENDER SECURED PARTIES
a.Rights to Collateral
.
(1)The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the Credit Agreement) or to direct the Collateral Agent to do the same,
including, without limitation, the right to (A) enforce any Liens or sell or
otherwise foreclose on any portion of the Collateral, (B) request any action,
institute any proceedings, exercise any voting rights, give any instructions,
make any election, notify account debtors or make collections with respect to
all or any portion of the Collateral or (C) release any Granting Party under
this Agreement or release any Collateral from the Liens of any Security Document
or consent to or otherwise approve any such release; (ii) demand, accept or
obtain any Lien on any Collateral (except for Liens arising under, and subject
to the terms of, this Agreement); (iii) vote in any Bankruptcy Case or similar
proceeding in respect of Holdings or any of its Subsidiaries (any such
proceeding, for purposes of this clause (a), a “Bankruptcy”) with respect to, or
take any other actions concerning the Collateral; (iv) receive any proceeds from
any sale, transfer or other disposition of any of the Collateral (except in
accordance with this Agreement); (v) oppose any sale, transfer or other
disposition of the Collateral; (vi) object to any debtor-in-possession financing
in any Bankruptcy which is provided by one or more Lenders among others
(including on a priming basis under Section 364(d) of the Bankruptcy Code);
(vii) object to the use of cash collateral in respect of the Collateral in any
Bankruptcy; or (viii) seek, or object to the Lenders seeking on an equal and
ratable basis, any adequate protection or relief from the automatic stay with
respect to the Collateral in any Bankruptcy.
(2)Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Collateral Agent and the Lenders,
with the consent of the Collateral Agent, may enforce the provisions of the
Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment. Such exercise and enforcement shall include, without
limitation, the rights to collect, sell, dispose of or otherwise realize upon
all or any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the PPSA of any applicable
jurisdiction. The Non-Lender Secured Parties by their acceptance of the benefits
of this Agreement and the other Security Documents hereby agree not to contest
or otherwise challenge any such collection, sale, disposition or other
realization of or upon all or any of the Collateral. Whether or not a Bankruptcy
Case has been commenced, the Non-Lender Secured Parties shall be deemed to have
consented to any sale or other disposition of any property, business or assets
of Holdings or any of its
-40-



--------------------------------------------------------------------------------



Subsidiaries and the release of any or all of the Collateral from the Liens of
any Security Document in connection therewith.
(3)Notwithstanding any provision of this Subsection 8.1, the Non-Lender Secured
Parties shall be entitled subject to each applicable Intercreditor Agreement to
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleadings (A) in order to prevent
any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties. Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Collateral Agent to enter into the
Intercreditor Agreements on its behalf.
(4)Each Non-Lender Secured Party, by its acceptance of the benefit of this
Agreement, agrees that the Collateral Agent and the Lenders may deal with the
Collateral, including any exchange, taking or release of Collateral, may change
or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Granting Party from its Obligations hereunder,
all without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.
b.Appointment of Agent
. Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, shall be deemed irrevocably to make,
constitute and appoint the Collateral Agent, as agent under the Credit Agreement
(and all officers, employees or agents designated by the Collateral Agent) as
such Person’s true and lawful agent and attorney-in-fact, and in such capacity,
the Collateral Agent shall have the right, with power of substitution for the
Non-Lender Secured Parties and in each such Person’s name or otherwise, to
effectuate any sale, transfer or other disposition of the Collateral. It is
understood and agreed that the appointment of the Collateral Agent as the agent
and attorney-in-fact of the Non-Lender Secured Parties for the purposes set
forth herein is coupled with an interest and is irrevocable. It is understood
and agreed that the Collateral Agent has appointed the Administrative Agent as
its agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.
c.Waiver of Claims
. To the maximum extent permitted by law, each Non-Lender Secured Party waives
any claim it might have against the Collateral Agent or the Lenders with respect
to, or arising out of, any action or failure to act or any error of judgment,
negligence, or mistake or oversight whatsoever on the part of the Collateral
Agent or the Lenders or their respective directors, officers, employees or
agents with respect to any exercise of rights or remedies under the Loan
Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in Subsection 8.1(b) above), except for
any such action or failure to act that constitutes willful misconduct or gross
negligence of such Person. To the maximum extent permitted by applicable law,
none of the Collateral Agent or any Lender or any of their respective directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Holdings, any Subsidiary of Holdings, any Non-Lender Secured Party or
any other Person or to take any other action or forbear from doing so whatsoever
-41-



--------------------------------------------------------------------------------



with regard to the Collateral or any part thereof, except for any such action or
failure to act that constitutes willful misconduct or gross negligence of such
Person.
d.Bank Products Providers; Hedging Providers; Management Credit Providers
. The Company may from time to time designate a Person as a “Bank Products
Provider,” a “Hedging Provider” or a “Management Credit Provider” hereunder by
written notice to the Collateral Agent, provided that, at the time of the
Borrower’s designation of such Bank Products Provider, Hedging Provider or
Management Credit Provider, the obligations of the relevant Grantor under the
applicable Hedging Agreement, Bank Products Agreement or Management Guarantee
(as the case may be) have not been designated as ABL Obligations (as defined in
the Base Intercreditor Agreement) or Additional Obligations.
SECTION 9.MISCELLANEOUS
a.Amendments in Writing
. None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
each affected Granting Party and the Collateral Agent, provided that (a) any
provision of this Agreement imposing obligations on any Granting Party may be
waived by the Collateral Agent in a written instrument executed by the
Collateral Agent and (b) notwithstanding anything to the contrary in Subsection
11.1 of the Credit Agreement, no such waiver and no such amendment or
modification shall amend, modify or waive the definition of “Secured Party” or
Subsection 6.5 if such waiver, amendment, or modification would adversely affect
a Secured Party without the written consent of each such affected Secured Party.
For the avoidance of doubt, it is understood and agreed that any amendment,
amendment and restatement, waiver, supplement or other modification of or to the
Intercreditor Agreement that would have the effect, directly or indirectly,
through any reference herein to the Intercreditor Agreement or otherwise, of
waiving, amending, supplementing or otherwise modifying this Agreement, or any
term or provision hereof, or any right or obligation of any Granting Party
hereunder or in respect hereof, shall not be given such effect except pursuant
to a written instrument executed by each affected Granting Party and the
Collateral Agent in accordance with this Subsection 9.1.
b.Notices
. All notices, requests and demands to or upon the Collateral Agent or any
Granting Party hereunder shall be effected in the manner provided for in
Subsection 11.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Granting Party shall be addressed to such Granting
Party at its notice address set forth on Schedule 1, unless and until such
Granting Party shall change such address by notice to the Collateral Agent and
the Administrative Agent given in accordance with Subsection 11.2 of the Credit
Agreement.
c.No Waiver by Course of Conduct; Cumulative Remedies
. None of the Collateral Agent or any other Secured Party shall by any act
(except by a written instrument pursuant to Subsection 9.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial
-42-



--------------------------------------------------------------------------------



exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
d.Enforcement Expenses; Indemnification
.
(1)Each Granting Party jointly and severally agrees to pay or reimburse each
Secured Party and the Collateral Agent for all their respective reasonable costs
and expenses incurred in collecting against such Granting Party under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement against such Granting Party and the other Loan Documents to
which such Granting Party is a party, including, without limitation, the
reasonable fees and disbursements of counsel to the Secured Parties, the
Collateral Agent and the Administrative Agent.
(2)Each Grantor jointly and severally agrees to pay, and to save the Collateral
Agent, the Administrative Agent and the other Secured Parties harmless from, (x)
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Security Collateral or in
connection with any of the transactions contemplated by this Agreement and (y)
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement (collectively, the “indemnified liabilities”),
in each case to the extent the Borrower would be required to do so pursuant to
Subsection 11.5 of the Credit Agreement, and in any event excluding any taxes or
other indemnified liabilities arising from gross negligence, bad faith or
willful misconduct of the Collateral Agent or any other Secured Party as
determined by a court of competent jurisdiction in a final and nonappealable
decision.
(3)The agreements in this Subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
e.Successors and Assigns
. This Agreement shall be binding upon and shall inure to the benefit of the
Granting Parties, the Collateral Agent and the Secured Parties and their
respective successors and assigns; provided that no Granting Party may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent, except as permitted
by the Credit Agreement.
f.Set-Off
. Each Granting Party hereby irrevocably authorizes each of the Administrative
Agent and the Collateral Agent and each other Secured Party at any time and from
time to time without notice to such Granting Party or any other Granting Party,
any such notice being expressly waived by each Granting Party, to the extent
permitted by applicable law, upon the occurrence and during the continuance of
an Event of Default under Subsection 9.1(a) of the Credit Agreement so long as
any amount remains unpaid
-43-



--------------------------------------------------------------------------------



after it becomes due and payable by such Granting Party hereunder, to set-off
and appropriate and apply against any such amount any and all deposits (general
or special, time or demand, provisional or final) (other than the Collateral
Proceeds Account), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Collateral
Agent, the Administrative Agent or such other Secured Party to or for the credit
or the account of such Granting Party, or any part thereof in such amounts as
the Collateral Agent, the Administrative Agent or such other Secured Party may
elect. The Collateral Agent, the Administrative Agent and each other Secured
Party shall notify such Granting Party promptly of any such set-off and the
application made by the Collateral Agent, the Administrative Agent or such other
Secured Party of the proceeds thereof; provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Collateral Agent, the Administrative Agent and each other Secured Party
under this Subsection 9.6 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Collateral
Agent, the Administrative Agent or such other Secured Party may have.
g.Counterparts
. This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
h.Severability
. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.
i.Section Headings
. The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
j.Integration
. This Agreement and the other Loan Documents represent the entire agreement of
the Granting Parties, the Collateral Agent and the other Secured Parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Granting Parties, the Collateral Agent or
any other Secured Party relative to subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
k.GOVERNING LAW
-44-



--------------------------------------------------------------------------------



. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY
CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE
FEDERAL LAWS OF CANADA APPLICABLE THEREIN.
l.Submission to Jurisdiction; Waivers
. Each party hereto hereby irrevocably and unconditionally:
(1)submits for itself and its property in any legal action or proceeding
relating to this Agreement to the non-exclusive general jurisdiction of the
courts of the Province of Ontario (the “Ontario Courts”); provided that nothing
in this Agreement shall be deemed or operate to preclude (i) the Collateral
Agent from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations (in which
case any party shall be entitled to assert any claim or defense, including any
claim or defense that this Subsection 9.12 would otherwise require to be
asserted in a legal action or proceeding in an Ontario Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment, (iii) if
the Ontario Courts decline jurisdiction over any Person, or decline or lack
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Subsection 9.12(a) would otherwise require to be
asserted in a legal proceeding in an Ontario Court) in any such action or
proceeding;
(2)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient forum and agrees not to plead or claim the same;
(3)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) or the Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;
(4)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and
(5)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any consequential or punitive damages.
-45-



--------------------------------------------------------------------------------



m.Acknowledgments
. Each Granting Party hereby acknowledges that:
(1)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
(2)none of the Collateral Agent, the Administrative Agent or any other Secured
Party has any fiduciary relationship with or duty to any Granting Party arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Granting Parties, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(3)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Granting Parties and the Secured Parties.
n.WAIVER OF JURY TRIAL
. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
o.Additional Granting Parties
. Each new Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Subsection 7.9(b) of the Credit Agreement shall become a
Granting Party for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement substantially in the form of Annex 2
hereto. Each existing Granting Party that is required to become a Pledgor with
respect to Capital Stock of any new Subsidiary of the Borrower pursuant to
Subsection 7.9(b) of the Credit Agreement shall become a Pledgor with respect
thereto upon execution and delivery by such Granting Party of a Supplemental
Agreement substantially in the form of Annex 3 hereto.
p.Releases
.
(1)At such time as the Loans and the other Obligations (other than any
Obligations owing to a Non-Lender Secured Party in respect of the provision of
cash management services) then due and owing shall have been paid in full, the
Commitments have been terminated, all Security Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Collateral Agent and
each Granting Party hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Security Collateral shall revert to the Granting Parties. At the request and
sole expense of any Granting Party following any such termination, the
Collateral Agent shall deliver to such Granting Party any Security Collateral
held by the Collateral Agent hereunder, and execute, acknowledge and deliver to
such Granting Party such releases, instruments or other documents (including
without limitation PPSA
-46-



--------------------------------------------------------------------------------



termination statements), and do or cause to be done all other acts, as any
Granting Party shall reasonably request to evidence such termination.
(2)Upon any sale or other disposition of Security Collateral permitted by the
Credit Agreement (other than any sale or disposition to another Grantor), the
Lien pursuant to this Agreement on such sold or disposed of Security Collateral
shall be automatically released. In connection with the sale or other
disposition of all of the Capital Stock of any Granting Party (other than to
Holdings, the Borrower or any Subsidiary Guarantor), or, in the case of any
Granting Party that is a Subsidiary of the Borrower, any other transaction or
occurrence as a result of which such Granting Party ceases to be a Restricted
Subsidiary of the Borrower or the sale or other disposition of Security
Collateral (other than a sale or disposition to another Grantor) permitted under
the Credit Agreement, the Collateral Agent shall, upon receipt from the Borrower
of a written request for the release of such Granting Party from its Guarantee
or the release of the Security Collateral subject to such sale, disposition or
other transaction, identifying such Granting Party or the relevant Security
Collateral, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents, deliver to the Borrower or the relevant Granting Party, at the sole
cost and expense of such Granting Party, any Security Collateral of such
relevant Granting Party held by the Collateral Agent, or the Security Collateral
subject to such sale or disposition (as applicable), and, at the sole cost and
expense of such Granting Party, execute, acknowledge and deliver to the Borrower
or such Granting Party such releases, instruments or other documents (including
without limitation PPSA termination statements), and do or cause to be done all
other acts, as the Borrower or such Granting Party shall reasonably request (x)
to evidence or effect the release of such Granting Party from its Guarantee (if
any) and of the Liens created hereby (if any) on such Granting Party’s Security
Collateral or (y) to evidence the release of the Security Collateral subject to
such sale or disposition.
(3)Upon any Granting Party becoming an Excluded Subsidiary in accordance with
the provisions of the Credit Agreement, the Lien pursuant to this Agreement on
all Security Collateral of such Granting Party (if any) shall be automatically
released, and the Guarantee (if any) of such Granting Party, and all obligations
of such Granting Party hereunder, shall, terminate, all without delivery of any
instrument or performance of any act by any party, and the Collateral Agent
shall, upon the request of the Borrower or such Granting Party, deliver to the
Borrower or such Granting Party any Security Collateral of such Granting Party
held by the Collateral Agent hereunder and the Collateral Agent and the
Administrative Agent shall execute, acknowledge and deliver to the Borrower or
such Granting Party (at the sole cost and expense of the Borrower or such
Granting Party) all releases, instruments or other documents (including without
limitation PPSA termination statements), and do or cause to be done all other
acts, necessary or reasonably desirable for the release of such Granting Party
from its Guarantee (if any) or the Liens created hereby (if any) on such
Granting Party’s Security Collateral, as applicable, as the Borrower or such
Granting Party may reasonably request.
(4)Upon any Security Collateral being or becoming an Excluded Asset, the Lien
pursuant to this Agreement on such Security Collateral shall be automatically
released. At the request and sole expense of any Granting Party, the Collateral
Agent shall deliver such Security Collateral (if held by the Collateral Agent)
to such Granting Party and execute, acknowledge and deliver to such Granting
Party such releases, instruments or other documents (including without
limitation PPSA termination
-47-



--------------------------------------------------------------------------------



statements), and do or cause to be done all other acts, as such Granting Party
shall reasonably request to evidence such release.
(5)[Reserved].
(6)So long as no Event of Default has occurred and is continuing, the Collateral
Agent and the Administrative Agent shall at the direction of any applicable
Granting Party return to such Granting Party any proceeds or other property
received by it during any Event of Default pursuant to either Subsection 5.3.1
or 6.4 and not otherwise applied in accordance with Subsection 6.5.
(7)The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Security Collateral by it in accordance
with (or which the Collateral Agent in good faith believes to be in accordance
with) this Subsection 9.16.
q.Judgment
.
(1)If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Collateral Agent could purchase the first currency with such
other currency on the Business Day preceding the day on which final judgment is
given.
(2)The obligations of any Granting Party in respect of this Agreement to the
Collateral Agent, for the benefit of each holder of Secured Obligations, shall,
notwithstanding any judgment in a currency (the “judgment currency”) other than
the currency in which the sum originally due to such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by the Collateral Agent of any sum adjudged to be so due in
the judgment currency, the Collateral Agent may in accordance with normal
banking procedures purchase the original currency with the judgment currency; if
the amount of the original currency so purchased is less than the sum originally
due to such holder in the original currency, such Granting Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Collateral Agent for the benefit of such holder, against such loss, and if the
amount of the original currency so purchased exceeds the sum originally due to
the Collateral Agent, the Collateral Agent agrees to remit to the Borrower, such
excesS. This covenant shall survive the termination of this Agreement and
payment of the Obligations and all other amounts payable hereunder.
r.Copy of Agreement
. Each Grantor acknowledges receipt of a fully executed copy of this Agreement.
Each Grantor hereby waives its right to receive a copy of any financing
statement, financing change statement or verification statement which may be
filed by or issued to the Administrative Agent in respect of this Agreement.
s.Amalgamation
-48-



--------------------------------------------------------------------------------



. Each Grantor acknowledges and agrees that, in the event it amalgamates with
any other company or companies, it is the intention of the parties hereto that
the term “Grantor”, when used herein, shall apply to each of the amalgamating
companies and to the amalgamated company, such that the security interest
granted hereby:
i.shall extend to “Collateral” (as that term is herein defined) owned by each of
the amalgamating companies and the amalgamated company at the time of
amalgamation and to any “Collateral” thereafter owned or acquired by the
amalgamated company; and
ii.shall secure all “Obligations” (as that term is herein defined) of each of
the amalgamating companies and the amalgamated company to the Administrative
Agent and the other Secured Parties or any of them at the time of amalgamation
and all “Obligations” of the amalgamated company to the Administrative Agent,
Collateral Agent and the other Secured Parties or any of them thereafter
arising. The Security Interest shall attach to all “Collateral” owned by each
company amalgamating with the Grantor, and by the amalgamated company, at the
time of the amalgamation, and shall attach to all “Collateral” thereafter owned
or acquired by the amalgamated company when such becomes owned or is acquired.
[Remainder of page left blank intentionally; Signature pages to follow.]


-49-




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.
COLUMBIA-MBF INC.
By: /s/ Daniel S. Kelly  
        Name: Daniel S. Kelly 
        Title: Vice President and Corporate Secretary 


[Signature Page to Canadian Term Loan Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------



Acknowledged and Agreed to as of the date hereof by:
DEUTSCHE BANK AG NEW YORK
BRANCH,
as Collateral Agent
By: /s/ Yumi Okabe 
        Name: Yumi Okabe
        Title: Vice President
By: /s/ Philip Trancorra  
        Name: Philip Trancorra
        Title: Vice President
[Signature Page to Canadian Term Loan Guarantee and Collateral Agreement]

